 



CONFORMED COPY

Exhibit 10.49

Dated July 14, 2004

US$50,000,000

LOAN AGREEMENT

BETWEEN

VERNALIS PLC

as Parent

VERNALIS DEVELOPMENT LIMITED

as Borrower

and

ENDO PHARMACEUTICALS INC.

as Lender

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square
New York, NY 10036

 



--------------------------------------------------------------------------------



 



CONFORMED COPY

THIS AGREEMENT (this “Agreement”) is made the 14th day of July, 2004.

BETWEEN:



(1)   VERNALIS PLC a limited liability company incorporated in England and Wales
with its registered office at Oakdene Court, 613 Reading Road, Winnersh,
Wokingham, Berkshire RG41 5UA, United Kingdom (the “Parent”);   (2)   VERNALIS
DEVELOPMENT LIMITED a limited liability company incorporated in England and
Wales with its registered office at Oakdene Court, 613 Reading Road, Winnersh,
Wokingham, Berkshire RG41 5UA, United Kingdom (“VDL”); and   (3)   ENDO
PHARMACEUTICALS INC. whose principal place of business is at 100 Painters Drive,
Chadds Ford, PA 19317, USA (“Endo”).

WHEREAS Endo has agreed to make available to VDL a loan (the “Loan”) in
accordance with the terms hereof. VDL agrees, inter alia, to grant Endo security
over the Secured Assets in accordance with the terms of the Security Agreement
as a condition precedent to Endo agreeing to advance the Loan.

IT IS AGREED AS FOLLOWS:



1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In this Agreement:
      “Act” means the Companies Act 1985, a United Kingdom statute.      
“Advance” means the single drawing under this Agreement or (as the context
requires) the aggregate of (i) the principal amount outstanding under this
Agreement; and (ii) the aggregate of all Deemed Advances made available under
this Agreement and then outstanding.       “Availability Period” means the
period from the date hereof, and ending on the earlier of (i) 30 days after the
Closing Date (as that expression is defined in the License Agreement) and
(ii) the date on which the License Agreement is terminated pursuant to clause
2.2 of the License Agreement.       “Business Day” means a day (other than a
Saturday, Sunday or public holiday) on which banks are customarily open for
business in London and New York.       “Capital Stock” means any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, including, without limitation, partnership interests.      
“Certified Copy” means a copy, certified to be a true, complete and up-to-date
copy by or on behalf of the Parent and/or VDL (as the case may be) and the term
“Certified Copies” shall be construed accordingly.       “Change of Control”
means a situation where any person or group of persons acting in concert obtains
control of the Parent where:

- 1 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



(a)   “acting in concert” has the meaning given to it in the City Code on
Takeovers and Mergers; and   (b)   “control” has the meaning given to it in
section 416 of the Income and Corporations Taxes Act of 1988, a United Kingdom
statute.



    “Default” means an Event of Default or a Potential Event of Default.      
“Deemed Advance” means, on any Interest Payment Date (as defined in Clause
5.1.1) an amount equal to the interest accrued on the Advance but unpaid on that
Interest Payment Date.       “Drawdown Date” has the meaning given to that term
in Clause 4(a).       “Drawdown Notice” means a drawdown notice in the form set
out in Schedule 1.       “Elan Outstanding Liability” means the aggregate of all
amounts owing (whether or not then due) to Elan Pharma International Limited by
either or both of the Parent and VDL at the Drawdown Date.       “Endo” has the
meaning given to that term in the preamble.       “Endo Group” means Endo, any
person that holds 20% or more of the equity share capital of Endo and any direct
or any indirect subsidiary of Endo (as such terms are defined in the Act).      
“Event of Default” means any of the events specified in Clause 10.1.      
“Existing Floating Charge” means the floating charge dated 18 May 2004 and
entered into between Elan Pharma International Limited and VDL.       “Facility
Amount” has the meaning given to it in Clause 3.1.       “Final Repayment Date”
means the fifth anniversary of the date hereof; provided, that if prior to the
fifth anniversary of the date hereof the License Agreement is terminated either
(i) by VDL, exercising its rights as a Terminating Party under (and as that
expression is defined in) Clause 17.2 of the License Agreement or (ii) by Endo
on expiry of twelve (12) months’ notice given under Clause 17.3 of the License
Agreement, the Final Repayment Date shall mean the fifth anniversary of the date
hereof or, if later, the earlier of (x) the date falling five (5) years and six
(6) months after the date hereof and (y) the date falling twelve (12) months
after the date on which the License Agreement is terminated.       “Finance
Documents” means each of this Agreement, the Security Agreement, a Drawdown
Notice, any document executed by VDL pursuant to Clause 7(r), any notice or
other document given under the Security Agreement and any other document
designated as a “Finance Document” by Endo and VDL.       “Group” means the
Parent, VDL and each of its other subsidiaries from time to time.      
“Insolvency Event” means in relation to any person, each of the following:



   (a)   Such person is unable or admits inability to pay its debts as they fall
due or is deemed to or declared to be unable to pay its debts under applicable
law, suspends or threatens to suspend making payments on any of its debts or, by
reason of actual or

- 2 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



    anticipated financial difficulties, commences negotiations with one or more
of its creditors with a view to rescheduling any of its indebtedness.   (b)  
The value of the assets of that person is less than its liabilities (taking into
account contingent and prospective liabilities).   (c)   A moratorium is
declared in respect of any indebtedness of that person. If a moratorium occurs,
the ending of the moratorium will not remedy any Event of Default caused by that
moratorium.   (d)   Any corporate action, legal proceedings or other procedure
or step is taken in relation to:



(i)   the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of that person other than a solvent
liquidation or reorganisation of any person which is not an Obligor;   (ii)   a
composition, compromise, assignment or arrangement with any creditor of that
person;   (iii)   the appointment of a liquidator (other than in respect of a
solvent liquidation of a person which is not an Obligor), receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of that person or any of its assets; or   (iv)   enforcement
of any security over any assets of that person,



    or any analogous procedure or step is taken in any jurisdiction.   (e)  
Paragraph (d) shall not apply to any winding-up petition which is frivolous or
vexatious and is discharged, stayed or dismissed within 14 days of commencement
or, if earlier, the date on which it is advertised; or   (f)   Any
expropriation, attachment, sequestration, distress or execution or any analogous
process in any jurisdiction affects any asset or assets of that person having an
aggregate value of $500,000 and is not discharged within 7 days.



    “Interest Rate” means five percent (5%) per annum.       “License Agreement”
means the License Agreement entered into between VDL and Endo on the date hereof
in the agreed form.       “Listing Rules” means the listing rules of the UK
Listing Authority.       “MAM Approval Date” means the date of receipt of the
Marketing Authorization in the USA of the Product for MAM (each term as defined
in the License Agreement).       “MAM Approval Date Prepayment Amount” has the
meaning given to that term in Clause 3.3(b).       “Material Adverse Effect”
means, subject to the provisions of Clause 3.6, a material adverse effect on:



   (a)   the business, operations, property or financial condition of the
Obligors taken as a whole (after taking into account the status of the Obligors
as biotechnology

- 3 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



    companies having regard to their earnings since the first date of the period
covered by the most recently published audited annual accounts of an Obligor and
the ability to access capital markets they have at the time this definition is
applied); or   (b)   the ability of an Obligor to perform its obligations under
the Finance Documents; or   (c)   the validity or enforceability of, or the
effectiveness or ranking of any security granted or purporting to be granted
pursuant to any of the Finance Documents or the rights or remedies of Endo under
any of the Finance Documents.



    “Milestone Payments” means the payment pursuant to Section 11.5.1 of the
License Agreement.       “Net Disposal Proceeds” has the meaning given to that
term in Clause 3.3(c).       “Obligations” means all present and future
obligations (whether actual or contingent) of VDL to Endo under the Finance
Documents.       “Obligors” means the Parent and/or VDL, and “Obligor” shall be
construed accordingly.       “Payment Date” has the meaning given to that term
in Clause 3.3(a).       “Permitted Lien” means:



(a)   liens for Taxes provided such Taxes are not overdue;   (b)   liens arising
by operation of law in the ordinary course of trading or day to day business in
whatever jurisdiction and statutory liens of landlords and liens of carriers,
warehousemen, mechanics, materialmen and other similar liens, in each case,
incurred in the ordinary course of business, provided such liens are not
securing any amount more than 30 days overdue;   (c)   any security arising
under the Security Agreement;   (d)   any right of a bank to set-off deposits
against debts owed to such bank existing as a matter of law or arising pursuant
to any agreement customarily entered into by such bank and its depositors in
connection with a cash management scheme;   (e)   any title transfer or
retention of title arrangement entered into by VDL in the normal course of its
trading activities on the counterparty’s standard or usual terms;   (f)   any
security created or subsisting with the prior consent of Endo;   (g)   up to and
including the Drawdown Date, the Existing Floating Charge; and   (h)   the
mortgage on VDL’s property at Watlington Road, Oxford OX4 6LY England (the
“Mortgaged Real Estate") in favour of Canada Life Assurance Company, provided
that the amount secured thereby does not exceed £2 million at any time, recourse
in respect of such debt is just to the Mortgaged Real Estate and such mortgage
is discharged and released and the debt which it secures is repaid in full out
of (i) the proceeds of the disposal of the Oxford Property plus (ii) not more
than £500,000 from other resources.



    “Potential Event of Default” means any event or circumstance which, with the
giving of notice, lapse of time or making of any determination, would become an
Event of Default.

- 4 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



    “Qualifying Lender” means a company which at the time the payment is made is
beneficially entitled to the interest payable to it under the Finance Documents
and is entitled under a double taxation agreement in force at that date (subject
only to the completion of any necessary formalities or administrative
procedures, (including, without limitation, the matters referred to in Clause
12.3(c)) to receive any payments of interest under the Finance Documents without
a Tax Deduction.       “Relevant Assets” means the Vernalis IP (as defined in
the License Agreement) and the payments to be made by Endo to VDL pursuant to
Clause 11 of the License Agreement.       “Royalty Payment” has the meaning
given to that term in Clause 3.3(a).       “Satisfactory Purchaser” has the
meaning given to that term in Clause 3.3(e).       “Security Agreement” means
the security deed to be entered into between VDL and Endo in the form set out in
Schedule 2 as a condition precedent to Endo making the Advance.       “Secured
Assets” means the assets subject to the security constituted by the Security
Agreement.       “Tax” means any tax, levy, impost, duty, or other fee, charge
or withholding of a similar nature (including any penalty or interest payable in
connection with any failure to pay or any delay in paying the same), and “Taxes”
and “Taxing” shall be construed accordingly.       “Tax Deduction” means a
withholding or deduction for or on account of Tax.       “Term” means the period
beginning on the date hereof and ending on the date on which all amounts
outstanding under the Finance Documents are repaid.       “Transaction
Documents” means each of the Finance Documents and the License Agreement.      
“UK Listing Authority” means the Financial Services Authority acting in its
capacity as the competent authority for the purposes of Part VI of the Financial
Services and Markets Act 2000, a United Kingdom statute.       “VDL” has the
meaning given to that term in the preamble.   1.2   Headings       In this
Agreement, the headings shall not affect its interpretation and are for ease of
reference only.   1.3   Interpretation       In this Agreement (unless otherwise
provided):



(a)   words importing the singular shall include the plural and vice versa;  
(b)   words importing one gender shall include all genders;   (c)   references
to Clauses and Schedules are to be construed as references to the Clauses of,
and Schedules to, this Agreement unless otherwise specifically provided;

- 5 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



(d)   references to this Agreement or any other document shall be construed as
references to this Agreement or that other document, as amended, varied, novated
or supplemented from time to time;   (e)   references to any statute or
statutory provision include any statute or statutory provision which amends,
extends, consolidates or replaces the same, or which has been amended, extended,
consolidated or replaced by the same, and shall include any orders, regulations,
instruments or other subordinate legislation made under the relevant statute;  
(f)   the words “including” and “in particular” shall be construed as being by
way of illustration or emphasis only and shall not be construed as, nor shall
they take effect as, limiting the generality of any preceding words;   (g)   the
words “other” and “otherwise” shall not be construed ejusdem generis with any
foregoing words where a wider construction is possible;   (h)   references to a
person shall be construed so as to include that person’s assigns, transferees or
successors in title and shall be construed as including references to an
individual, firm, partnership, joint venture, company, corporation, body
corporate, unincorporated body of persons or any state or any agency of a state;
  (i)   references to a “drawing” are to the drawing of the Advance under this
Agreement;   (j)   references to a document in “agreed form” are to the form of
the relevant document which has been initialled for the purposes of
identification by or on behalf of Endo and VDL on or prior to the date of this
Agreement;   (k)   the terms “subsidiary” and “holding company” have the meaning
ascribed thereto in the Act;   (l)   “indebtedness” means any indebtedness for
or in respect of:



(i)   moneys borrowed;   (ii)   any amount raised by acceptance under any
acceptance credit facility;   (iii)   any amount raised pursuant to any note
purchase facility or the issue of bonds, notes, debentures, loan stock,
preferred stock, redeemable stock or any similar instrument;   (iv)   the amount
of any liability in respect of any lease or hire purchase contract which would,
in accordance with generally accepted accounting principles in England, be
treated as a finance or capital lease;   (v)   receivables sold or discounted
(other than any receivables to the extent they are sold on a non-recourse
basis);   (vi)   any amount raised under any other transaction (including any
forward sale or purchase agreement) having the commercial effect of a borrowing;
  (vii)   for the purposes of Clause 10.1(g) only, any derivative transaction
entered into in connection with protection against or benefit from fluctuation
in any rate or price (and, when calculating the value of any derivative
transaction, only the

- 6 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



    marked to market value shall be taken into account);   (viii)   any
counter-indemnity obligation in respect of a guarantee, indemnity, bond, standby
or documentary letter of credit or any other instrument issued by a bank or
financial institution; and   (ix)   the amount of any liability in respect of
any guarantee or indemnity for any of the items referred to in paragraphs (i) to
(viii) inclusive above.



(m)   “lien” shall have the meaning given to that expression by English law.  
(n)   “security” means mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect;   (o)   “assets” includes present and future
properties, revenues and rights of every description; and   (p)   “US$” and
“Dollars” shall mean the lawful currency of the United States of America
(“USA”).



2.   CONDITIONS PRECEDENT   2.1   Conditions precedent - General       The
obligations of Endo with respect to the making of the Advance hereunder are
subject to the conditions precedent that Endo shall have received the following
in form and substance reasonably satisfactory to it:



(a)   an original copy of this Agreement duly signed by VDL and the Parent;  
(b)   Certified Copies of each of the Parent’s and VDL’s certificate of
incorporation, certificate of incorporation on change of name (if any) and
Memorandum and Articles of Association;   (c)   Certified Copies of the
resolutions of each of the Parent’s and VDL’s board of directors authorising the
execution and delivery of the Transaction Documents to which it is a party and
the performance of the transactions contemplated thereby;   (d)   written
confirmation from Elan Pharma International Limited dated no earlier than the
Drawdown Date of the amount of the Elan Outstanding Liability (being an amount
less than the Facility Amount), of the account details to which such payment
should be made, and that upon payment of such amount the Existing Floating
Charge shall be immediately discharged and released;   (e)   a deed of discharge
and release in respect of the Existing Floating Charge executed by Elan Pharma
International Limited held to its order on terms that are reasonably
satisfactory to Endo but which in any event are irrevocable and provide for the
automatic and immediate release and delivery of the deed of discharge to VDL
upon payment of the amount referred to in paragraph 2.1(d);   (f)   two
originals of the Security Agreement, duly executed and delivered by VDL, and the
security constituted by the Security Agreement being in full force and effect
and perfected in accordance with its terms;

- 7 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



(g)   two originals of the License Agreement, duly executed by VDL;   (h)   a
certificate from an officer of VDL confirming that the Closing Date under and as
defined in the License Agreement has occurred;   (i)   evidence that, VDL will
discharge all Elan Outstanding Liability out of the Advance (which evidence may
take the form of an appropriately completed Drawdown Notice);   (j)   a
Certified Copy of the most recently prepared consolidated monthly management
accounts of, the Parent (comprising at least a balance sheet, income statement
and cash flow statement for such month and the year to date);   (k)   legal
opinions from Morrison & Foerster MNP and Morrison & Foerster LLP,
(respectively) counsel to VDL and the Parent, in respect of the Finance
Documents; and   (l)   an ordinary resolution of the shareholders of VDL
authorizing the Advance.



2.2   Further Conditions precedent to the Advance       The obligations of Endo
with respect to the making of the Advance under this Agreement are subject to
the further conditions precedent that:



(a)   Endo shall have received a duly completed Drawdown Notice; and   (b)  
both at the date of the relevant Drawdown Notice and the Drawdown Date:



(i)   the matters represented and warranted by each Obligor in Clause 6 are true
and correct at that time as if made at that time and will be true and correct
immediately after the drawing has been made;   (ii)   no Default has occurred
and is continuing; and   (iii)   the principal amount of the proposed drawing,
does not exceed the Facility Amount.



3.   AMOUNT, REPAYMENT, CANCELLATION AND PURPOSE   3.1   Facility Amount      
The aggregate principal amount available to be drawn under this Agreement is
US$50,000,000 (fifty million Dollars) (the “Facility Amount”). In addition to
the Facility Amount, Endo shall also make the Deemed Advances available to VDL
but only on the basis set out in Clause 5.   3.2   Repayment       The Advance
shall be repaid in full on or before the Final Repayment Date. Voluntary
repayments are permitted in whole or in part without premium, make-whole or
penalty.

- 8 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



3.3   Mandatory Prepayment and Set-off



(a)   Endo may, by written notice to VDL at least five (5) Business Days prior
to any payment pursuant to clause 11.9 of the License Agreement (a “Royalty
Payment”) require VDL to make a mandatory prepayment of all or any part of the
Advance on the date such Royalty Payment is due under the License Agreement
(each a “Payment Date”), in an amount (the “Mandatory Prepayment Amount”) not
greater than fifty percent (50%) (or, following the occurrence of a Material
Adverse Effect, not greater than seventy five percent (75%)) of the Royalty
Payment then due on that date. VDL and Endo agree that any Mandatory Prepayment
Amount then due on such Payment Date from VDL shall be set-off against and
reduce the Royalty Payment then due by Endo to VDL, the balance of which Royalty
Payment shall be paid to VDL or otherwise dealt with in accordance with the
terms of the License Agreement or as those parties shall have otherwise agreed.
  (b)   On the MAM Approval Date, if Endo so requires by giving not less than
five (5) Business Days written notice to VDL, VDL shall be required to make a
mandatory prepayment of an amount not greater than fifty percent (50%) (or,
following the occurrence of a Material Adverse Effect, not greater than seventy
five percent (75%)) of the Milestone Payment due on such date pursuant to Clause
11.5 of the License Agreement (the “MAM Approval Date Prepayment Amount”). VDL
and Endo agree that the MAM Approval Date Prepayment Amount then due to Endo
from VDL shall be set-off against and reduce the amounts then due by Endo to VDL
as the Milestone Payment due on the MAM Approval Date and the balance of any
such moneys then due and payable by Endo to VDL shall be paid to VDL or
otherwise dealt with in accordance with the terms of the License Agreement or as
those parties shall have otherwise agreed.   (c)   Without prejudice to any
other provisions of the Finance Documents, VDL and the Parent shall apply fifty
percent (50%) of all Net Disposal Proceeds in mandatory prepayment of the
Advance and all other sums outstanding under the Finance Documents immediately
upon receipt of the same by any member of the Group. For these purposes:      
“Net Disposal Proceeds” means all cash and other consideration (and in respect
of non-cash consideration, the market value thereof shall be taken into account)
including the assumption or repayment of debt paid to or to the order of any
member of the Group in connection with an MP Disposal by it less any costs,
expenses and taxes incurred to persons other than members of the Group in
connection with such MP Disposal which are documented and reasonably and
properly incurred and which are customary in nature and amount for such type of
disposal; and       “MP Disposal” means any voluntary or involuntary sale,
lease, transfer or other disposal of any asset of any member of the Group save
for (i) the granting of intellectual property licenses in the ordinary course of
business, (ii) a disposal of the type permitted by Clause 7(l), (iii) the
disposal of VDL’s property at Watlington Road, Oxford OX4 6LY England, (iv) MP
Disposals not referred to in paragraphs (i)-(iii) where the aggregate Net
Disposal Proceeds of all such MP Disposals in any financial year does not exceed
$1 million provided that, for the avoidance of doubt, only such excess shall be
taken into account for the purposes of this Clause 3.3(c), and (v) any
disposition where the provisions of Clause 3.3(e) apply.

- 9 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



(d)   If VDL defaults in the payment of any amount of principal or interest or
otherwise on the due date for such payment, Endo may, without prejudice to any
other remedy which may be available to it, reduce any amounts owing or due to be
made by Endo under the License Agreement by an amount equal to the amount in
default, and, so long as no Event of Default is outstanding, Endo agrees to
notify VDL in writing promptly upon so doing.   (e)   Immediately upon the
occurrence of the sale of the whole or substantially the whole of the Group’s or
VDL’s business and assets other than to a single Satisfactory Purchaser (in
which event the terms of Clause 3.3(c) shall not apply and no payment otherwise
required thereby shall be due), Endo’s commitment hereunder shall be cancelled
in full and VDL shall repay the Advance in full together with interest thereon
and all other amounts accrued and owing by the Obligors under the Finance
Documents.       A “Satisfactory Purchaser” shall mean a company which:



(i)   having regard to all the circumstances, including its assets and
liabilities (actual and contingent), has, and provides, Endo with evidence that
such company has a credit worthiness such that its ability to meet the payment
obligations under the Finance Documents is at least equal to that of VDL and the
Parent, and   (ii)   (x) acquires all rights and obligations in respect of the
Relevant Assets and acquires all VDL’s rights and obligations under the License
Agreement, this Agreement and the other Finance Documents, (y) expressly
confirms (and executes such documents as Endo reasonably requires to evidence)
(1) the continuation or novation of all the terms of such Transaction Documents
(including any principles of set-off), and (2) that the security over the
Secured Assets survives and remains unaffected by the acquisition or is replaced
with substantially equivalent security over the Secured Assets with the
Satisfactory Purchaser as grantor of such replacement security (or with such
variations as Endo reasonably agrees) (and with Endo being satisfied that any
such new security will not be subject to any “hardening” or “suspect” periods
(as those expressions are generally understood by United Kingdom insolvency
practitioners)), and (z) provides Endo with such opinion of outside counsel as
Endo reasonably requires (in form and content reasonably satisfactory to Endo)
confirming the corporate status of such acquiring company, the legality,
validity, binding effect and enforceability of the Transaction Documents (or
replacements thereof) on the acquiring company, and that the continuation of the
security remains unaffected by the acquisition or (in the case of the
replacement of such security) that the new security provides substantially
equivalent security over the Secured Assets; and Endo has received satisfactory
legal advice that its rights to set-off are not adversely affected by such
acquisition;



    provided that if there is any dispute as to whether a person meets the test
in paragraph (i) of the definition of a “Satisfactory Purchaser”, such matter
shall be referred to a “Panel” (as defined in Clause 3.6 below) and a person
shall only be regarded as satisfying the test in paragraph (i) above once the
Panel has so determined and for

- 10 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



    these purposes, the procedures specified in Clause 3.6 for determining a
Material Adverse Effect shall apply mutatis mutandis (with the procedure being
capable of being started by either VDL or Endo) save that under all
circumstances the fees and expenses shall be paid by VDL;   (f)   No Advance
prepaid may be re-drawn. Notice of prepayment is irrevocable.



3.4   Cancellation       For the avoidance of doubt, VDL shall not be permitted
to draw down any undrawn portion of the Facility Amount following the expiry of
the Availability Period, and thereafter, Endo shall have no obligation to make
any further advances hereunder.   3.5   Purpose       VDL shall use the proceeds
of the Advance first to discharge all Elan Outstanding Liability and thereby
effect a release and discharge of the Existing Floating Charge and, thereafter,
the balance for general corporate purposes.   3.6   Panel       As used herein,
the term “Expert” means the London branch or office of an independent investment
bank regulated in both the United States and the United Kingdom with specific
expertise in both the United States and United Kingdom capital markets for
biotechnology and pharmaceutical companies.       If Endo believes that events
constituting a Material Adverse Effect have occurred and are continuing, or if
there is a dispute as to whether a person is a “Satisfactory Purchaser”, Endo
shall promptly notify VDL making express reference to this Clause 3.6, and
provide a written explanation in reasonable detail of the basis therefor to VDL.
Unless VDL acknowledges that it agrees with Endo, both VDL and Endo shall
arrange for an in-person meeting or a telephone conference call between their
respective presidents or chief executive officers or officers of similar status
within five (5) Business Days after VDL’s receipt of such notice. If following
such meeting or call, the parties continue to disagree, each of Endo and VDL
shall, within five (5) Business Days after such meeting, by giving written
notice to the other party, propose a party as an “Expert”. The Endo Expert and
the VDL Expert shall together choose a third Expert and all decisions shall be
made by a majority of the three Experts so chosen (the three Experts, are
hereinafter referred to as the “Panel”). The Panel shall be provided with such
information as it shall reasonably request, subject to applicable
confidentiality restrictions. The Panel shall be instructed to make a decision
as to whether a Material Adverse Effect shall have occurred as soon as
reasonably practicable after receiving all relevant data and information, but in
any event not more than fourteen (14) days after its engagement. The Panel shall
be instructed to give a full written explanation of its decision. All
communications between the parties hereto and the Panel shall be made in writing
and a copy thereof provided simultaneously to the other parties hereto. No
meeting between the Panel and the parties hereto shall take place unless all the
parties have a reasonable opportunity to attend such meeting. Except as set
forth in Clause 3.3(e), all fees and expenses of the Panel shall be paid by
Endo, provided that if the Panel determines that a Material Adverse Effect has
occurred, all such fees and expenses shall be paid by VDL.   4.   DRAWING      
Subject to Clause 2:

- 11 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



(a)   VDL may make a drawing under this Agreement on one Business Day during the
Availability Period, provided that VDL shall inform Endo of such proposed date
of drawing (the “Drawdown Date”), by delivery to Endo of a Drawdown Notice by no
later than 11.00 a.m. on the fifth Business Day prior to the Drawdown Date. Once
notice has been given it may not be revoked and shall oblige VDL to borrow the
stated amount on the Drawdown Date specified in the Drawdown Notice;   (b)   the
drawing shall be in a single amount not exceeding US$50,000,000 (fifty million
Dollars); and   (c)   only one drawing may be made.



5.   INTEREST AND COMMITMENT FEES   5.1   Interest rate



5.1.1   Interest shall accrue at the Interest Rate on the principal amount drawn
down plus the aggregate amount of Deemed Advances made available under Clause
5.1.2 below. Interest will be paid semi-annually in arrear on each 31 July and
31 January throughout the Term (each an “Interest Payment Date”), provided that
accrued interest on the Advance shall be paid on the Final Repayment Date or the
date on which the Advance is prepaid in full, if earlier, in respect of the
period from the most recent Interest Payment Date to the date of such repayment
or prepayment. Interest shall accrue from day to day and shall be calculated on
the basis of a year of 365 days and for the actual number of days elapsed.  
5.1.2   Subject as provided elsewhere in this Agreement, provided VDL has given
Endo written notice (the “Deemed Advance Notice”) of its intention to exercise
its option under this Clause 5.1.2 at least five (5) Business Days before the
relevant Interest Payment Date, Endo shall (subject always to the provisions of
Clauses 5.1.3 and 5.1.4) make to VDL on the relevant Interest Payment Date a
Deemed Advance in an amount equal to the amount of interest accrued under Clause
5.1.1 above but unpaid on that Interest Payment Date (such interest being
“Accrued Interest”).   5.1.3   Each Deemed Advance is made available on its
relevant Interest Payment Date subject to satisfaction of each of the following
conditions:



(a)   the Deemed Advance shall be applied only by way of set-off against the
Accrued Interest due on that Interest Payment Date (which application is
irrevocably authorized by VDL); and   (b)   notwithstanding anything else
contained in the Finance Documents, Endo shall not be required to make any part
of any Deemed Advance available by the disbursement of money or otherwise than
by set-off as referred to in 5.1.3(a); and   (c)   no Event of Default has
occurred and is outstanding on the relevant Interest Payment Date.



5.1.4   If any of the conditions in Clause 5.1.3 are not met in respect of a
Deemed Advance on an Interest Payment Date (including, for the avoidance of
doubt, if for any reason the set-off arrangements described therein are not
effective), the provisions of Clause 5.1.2 shall not apply and the Deemed
Advance shall not be made available.

- 12 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



5.2   Default interest



5.2.1   If VDL fails to pay any amount payable by it under this Agreement, VDL
shall pay default interest on an Advance to Endo from the due date to the date
of actual payment (but exclusive of such dates) in full before, as well as
after, judgment at the rate per annum of the Interest Rate plus one percent
(1%).   5.2.2   So long as the default set out in Clause 5.2.1 continues, unpaid
interest then payable but unpaid under this Clause shall be compounded quarterly
but shall remain payable on demand.



6.   REPRESENTATIONS AND WARRANTIES   6.1   Representations and warranties      
Each Obligor represents and warrants on the date of this Agreement and (other
than in respect of 6.1(h), which representation shall be repeated in respect of
those accounts delivered pursuant to Clauses 2.1(k) and 7 only on the date of
delivery of such accounts) on each Interest Payment Date throughout the period
of the Term in relation to which a Deemed Advance Notice has been given that:



(a)   it is and will remain a company duly incorporated under the laws of
England and Wales, validly existing and having full corporate capacity to carry
on its business as conducted at any time, to own its assets, to enter into and
perform its obligations under each of the Transaction Documents to which it is a
party which constitute and will constitute its legal, valid and binding
obligations, and to incur the indebtedness contemplated by this Agreement;   (b)
  it has obtained and shall maintain in effect all necessary corporate,
shareholder and other authorisations and all other necessary consents, licenses,
exemptions and authorisations in connection with the Transaction Documents to
which it is a party;   (c)   execution of this Agreement, execution and delivery
of the Security Agreement and the utilisation of the Facility Amount and the
performance of its obligations under the Transaction Documents to which it is a
party does not and shall not constitute a default (howsoever described) or a
breach of any law or regulation or of its memorandum and articles of association
or of any limitation on the powers of its directors or of the terms of any
charge, agreement, undertaking or restriction to which it is a party or which is
binding on it;   (d)   no Default has occurred and is continuing;   (e)   it is
not in default under any agreement to which it is a party or which is binding
upon it or any of its assets which is reasonably likely to have a material and
adverse effect on its business, financial condition, assets or its ability to
perform its obligations under this Agreement;   (f)   no litigation, arbitration
or proceeding is taking place, pending, or to the best of the its knowledge and
belief, threatened in writing against it or any of its assets which is
reasonably likely to be adversely determined against it and which if adversely
determined would have a material and adverse effect on its ability to perform
its obligations under the Transaction Documents or its assets, financial
condition or prospects; provided, that when repeated, this representation and
warranty shall be repeated as if the words “or prospects” were deleted;

- 13 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



(g)   it has taken no action, and no steps have been taken or legal proceedings
started or (to the actual knowledge of any of its directors) threatened against
it, for an administration or winding-up order to be made against it or for its
dissolution or reorganisation or for the appointment of a receiver,
administrative receiver, administrator, liquidator, supervisor, trustee or
similar officer over, or for the taking into possession or enforcement of
security by any person, mortgagee or chargee in respect of, all or any part of
its assets, undertaking or revenues nor has any analogous event occurred in any
jurisdiction nor (to the actual knowledge of any of its directors) are there any
circumstances which would entitle any person or the court to take any such
action nor has any event occurred causing or which may cause any floating charge
created by it to crystallise over any of its assets or any charge created by it
to become enforceable over any of its assets nor has any such crystallisation
occurred nor is any such enforcement in process;   (h)   the annual accounts
most recently published prior to the date of this Agreement and the accounts
delivered to Endo pursuant to Clauses 2.1(k) and 7 present a true and fair view
of (in the case of audited accounts) or disclose with reasonable accuracy (in
other cases) its financial condition during the period for which such accounts
were prepared and have been prepared in accordance with accounting practices and
principles generally accepted in the United Kingdom and consistently applied;  
(i)   for the purposes of The Council of the European Union
Regulation No. 1346/2000 on Insolvency Proceedings (the “Regulation”), its
centre of main interest (as that term is used in Article 3(1) of the Regulation)
is and will remain situated in England and Wales; and   (j)   the amount of the
Elan Outstanding Liability is less than the Facility Amount and upon payment of
such amount to Elan Pharma International Limited, neither Obligor shall have any
outstanding actual liability to Elan Pharma International Limited.



7.   UNDERTAKINGS AND COVENANTS       Each Obligor agrees, throughout the
duration of the Term:



(a)   to give Endo notice in writing immediately upon becoming aware of the
occurrence of any event or circumstance, which constitutes or which, with the
giving of notice, lapse of time or making of any determination, is reasonably
likely to lead to the occurrence of an Event of Default together with reasonable
details of what steps it is taking to avoid or cure such event or circumstance;
  (b)   as soon as they become available but in any event within 180 days after
the end of each financial year to provide Endo with a copy of its published
annual audited accounts and (in the case of the Parent or a Satisfactory
Purchaser only) as soon as they become available but in any event within
120 days of the end of the first six months of each financial year to provide
Endo with a copy of its half yearly accounts for the half year then ended as
presented to its board of directors,   (c)   as soon as they become available
but in any event within 30 days of the end of each month the Parent and any
Satisfactory Purchaser shall provide Endo with a copy of its monthly management
accounts for the month then ended;   (d)   (i) (in the case of the Parent and
any Satisfactory Purchaser only) to procure that each set of its annual audited
accounts provided pursuant to Clause 7(a) and each set of its half yearly
accounts provided pursuant to Clause 7(b) are consolidated and comply in

- 14 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



    form, substance and content with the requirements of (A) in the case of a
Satisfactory Purchaser which is a UK listed and incorporated corporate entity,
the Act and the Listing Rules or (B) in the case of any other Satisfactory
Purchaser, the laws and generally accepted accounting principles in its
jurisdiction of incorporation consistently applied; and that each set of its
monthly management accounts provided pursuant to Clause 7(c) are consolidated
and contain a balance sheet, income statement and cashflow statement and related
notes to such financial statements and are otherwise in the same form and have
the same content as is provided to its board of directors and; (ii) to procure
that each set of the annual audited accounts of VDL comply in form, substance
and content with the requirements of the Act;   (e)   prior to the beginning of
each financial year, to deliver to Endo a copy of its annual budget;   (f)   to
provide Endo promptly with such other financial information relating to it as
Endo may from time to time require to comply (i) with any regulatory requests or
requirements or (ii) with any reasonable requests or requirements from financial
institutions making financial facilities available to Endo provided that (A)
those institutions have agreed with Endo to keep such information confidential
(save for customary exceptions such as requirement of law or regulatory
requirements) and (B) such Obligor would not thereby be in breach of any
restrictions contained in (i) any confidentiality obligation binding on it at
the date of this Agreement or (ii) any law or governmental or quasi-governmental
regulation then binding on it or (iii) the Listing Rules to the extent then
applicable to it but provided further that, at Endo’s request, such Obligor
shall use reasonable endeavors to seek a waiver of such restrictions;   (g)  
prior to the MAM Approval Date, it will not and will ensure that each of its
subsidiaries will not incur or permit to remain outstanding any indebtedness
whatsoever save for:



(i)   indebtedness owing by a subsidiary acquired after the date of this
Agreement provided that (a) such indebtedness was not created in contemplation
of that acquisition, (b) such indebtedness is not increased after the date of
that acquisition and (c) neither the Parent nor VDL nor any of the Parent’s
other subsidiaries assumes any obligation or liability (whether by guarantee or
otherwise) for such indebtedness;   (ii)   indebtedness incurred pursuant to the
Transaction Documents;   (iii)   trade indebtedness incurred in the ordinary
course of its business; and   (iv)   indebtedness not otherwise excluded by
paragraphs (i)-(iii) above incurred or outstanding to the Parent, VDL and each
of the Parent’s other subsidiaries which in aggregate does not exceed $10
million at any time;



(h)   save with respect to Permitted Liens, it will not, without the prior
written consent of Endo, create, or permit to subsist any security over:



(i)   prior to the MAM Approval Date, any of its assets or any of the assets of
its subsidiaries;

- 15 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



(ii)   on and after the MAM Approval Date, (A) any of the Secured Assets or
other Relevant Assets; or (B) any book and other debts and monetary claims
relating to the Secured Assets or other Relevant Assets and any proceeds of such
debts and claims (including without limitation, any claims or sums of money
deriving from or in relation to the Secured Assets or other Relevant Assets, any
court order or judgment, any contract or agreement to which VDL is party and any
other assets, property rights or undertaking of the Company in each case in or
relating to the Secured Assets or other Relevant Assets);



(i)   prior to the MAM Approval Date, it will not pay dividends or make any
distributions on its Capital Stock (other than distributions in the nature of
the allotment of new Capital Stock) and will not purchase, redeem or otherwise
acquire for value any of its Capital Stock;   (j)   (in respect of the Parent
only) it will at all times throughout the Term own directly or indirectly one
hundred percent (100%) of the issued share capital in VDL and at least 51% of
the Capital Stock of each other company which has been a subsidiary at any time
since the date of this Agreement;   (k)   it will not, and will not permit any
subsidiary to, make any payments, distributions or disposals or incur any
liabilities or grant any security, loans, collateral, guarantee or indemnity to
or for the benefit of any related party other than the other Obligor and save
for (i) payments and liabilities to related parties who are individuals acting
on their own account and not representing any third party (and who do not
account for such payments or liabilities to any third party) on arm’s length
contracts of employment or consultancy agreements and (ii) dividends and
distributions on its Capital Stock permitted by this Agreement and for the
purposes of this Clause 7(k), “related party” shall have the meaning given in
Chapter 11 of the Listing Rules but as if the percentage referred to in the
definition of “substantial shareholder” therein was (i) prior to any Change of
Control, 5 percent and (ii) following a Change of Control, to any shareholding;
  (l)   save in the circumstances described in Clause 3.3(e), it will not enter
into any single transaction or series of transactions (whether related or not)
and whether voluntary or involuntary to sell, lease, transfer or otherwise
dispose of any interest in the Secured Assets or other Relevant Assets save as
part of the sale of the whole or substantially the whole of the Group’s or VDL’s
business and assets to be a single Satisfactory Purchaser;   (m)   (in respect
of VDL only) immediately on discharge of the Secured Obligations (under and as
defined in the Existing Floating Charge) it will procure that the Existing
Floating Charge is released and will file a form 403a in respect of that release
of the Companies Registry no later than the Business Day following such release;
  (n)   (in respect of VDL only) it will use the proceeds of an Advance in
accordance with the terms of this Agreement only;   (o)   not to substantially
change the general nature of its business;   (p)   obtain, comply with and do
all that is necessary to maintain in full force and effect any authorisation
required under any law or regulation of its jurisdiction of incorporation to
enable it to perform its obligations under the Finance Documents and

- 16 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



    to ensure the legality, validity, enforceability or admissibility in
evidence in its jurisdiction of incorporation of any Finance Document;   (q)  
shall comply in all respects with all laws to which it may be subject, if
failure to so comply would impair its ability to perform its obligations under
the Finance Documents;   (r)   (in respect of VDL only):



(i)   promptly do all such acts or execute all such documents (including
assignments, transfers, mortgages, charges, notices and instructions) as Endo
may reasonably specify (and in such form as Endo may reasonably specify) to
perfect the security created or intended to be created under or evidenced by the
Security Agreement (which may include the execution of a mortgage, charge,
assignment or other security over all or any of the assets which are, or are
intended to be, the subject of the Security Agreement) or for the exercise of
any rights, powers and remedies of Endo provided by or pursuant to the Finance
Documents or by law;   (ii)   subject to the terms hereof and of the Security
Agreement, and following an Event of Default and during the continuance thereof
to facilitate the realisation of the assets which are, or are intended to be,
the subject of the Security Agreement;   (iii)   take all such action as is
available to it (including making all filings and registrations) as may be
necessary for the purpose of the creation, perfection, protection or maintenance
of any security conferred or intended to be conferred on Endo by or pursuant to
the Finance Documents;



(s)   shall ensure that at all times any unsecured and unsubordinated claims of
Endo against it under the Finance Documents rank at least pari passu with the
claims of all its other unsecured and unsubordinated creditors except those
creditors whose claims are mandatorily preferred by laws of general application
to companies;   (t)   it will not default under any agreement to which it is a
party or which is binding on it or any of its assets where the nature and
consequences of such default are reasonably likely to have a material adverse
effect on its business, financial condition, assets or its ability to perform
its obligations under the Finance Documents;   (u)   promptly upon becoming
aware of the same, it shall notify Endo of all litigation, arbitration or
proceedings taking place, pending or threatened in writing against it or any of
its assets which is reasonably likely to be adversely determined against it and
which if so adversely determined would have a material adverse effect on its
ability to perform its obligations under the Transaction Documents or its
assets, financial condition or prospects;   (v)   it will not dispose of any
asset or make any acquisition on terms which are not arm’s length or better for
it except with respect to one or more such transactions which taken as a whole
are not material in the context of the Parent or VDL (as applicable);   (w)   it
will not enter into any derivative transaction except for the purposes of
hedging interest rate and currency rate exposures incurred under the Finance
Documents or its

- 17 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



    ordinary course of trading and in any event will not enter into any
derivative transaction for speculative purposes.



8.   GUARANTEE



(a)   The Parent irrevocably and unconditionally:



(i)   guarantees as primary obligor and not as surety, to Endo performance by
VDL of all of the Obligations;   (ii)   undertakes with Endo, that whenever VDL
does not pay any amount when due under or in connection with any Finance
Document, VDL shall immediately on demand pay that amount as if it was the
principal obligor; and   (iii)   indemnifies Endo immediately on demand against
any cost, loss or liability suffered by it if any obligation guaranteed by it
hereunder is or becomes unenforceable, invalid or illegal. The amount of the
cost, loss or liability shall be equal to the amount which Endo would otherwise
have been entitled to recover.



(b)   The guarantee contained in this Clause 8 is a continuing guarantee and
will extend to the ultimate balance of sums payable by any Obligor under the
Finance Documents, regardless of any intermediate payment or discharge in whole
or in part.   (c)   If any payment by an Obligor or any discharge given by Endo
(whether in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:



(i)   the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and   (ii)   Endo shall be entitled to
recover the value or amount of that security or payment from each Obligor, as if
the payment, discharge, avoidance or reduction had not occurred.



(d)   The obligations of the Parent under this Clause 8 will not be affected by
an act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Clause 8 (without
limitation and whether or not known to it) including:



(i)   any time, waiver or consent granted to, or composition with, any Obligor
or other person;   (ii)   the release of any other Obligor or any other person
under the terms of any composition or arrangement with any creditor of any
Obligor;   (iii)   the taking, variation, compromise, exchange, renewal or
release of, or refusal or neglect to perfect, take up or enforce, any rights
against, or security over assets of, any Obligor or other person or any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;

- 18 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



(iv)   any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;   (v)   any amendment (however fundamental) or replacement of a Finance
Document or any other document or security;   (vi)   any unenforceability,
illegality or invalidity of any obligation of any person under any Finance
Document or any other document or security; or   (vii)   any insolvency or
similar proceedings.



(e)   The Parent waives any right it may have of first requiring Endo to proceed
against or enforce any other rights or security or claim payment from any person
prior to Endo claiming from the Parent under this Clause 8. This waiver applies
irrespective of any law or any provision of a Finance Document to the contrary.
  (f)   Until all amounts which may be or become payable by the Obligors under
or in connection with the Finance Documents have been irrevocably paid in full,
Endo may:



(i)   refrain from applying or enforcing any other moneys, security or rights
held or received by it (or any trustee or agent on its behalf) in respect of
those amounts, or apply and enforce the same in such manner and order as it sees
fit (whether against those amounts or otherwise) and the Parent shall not be
entitled to the benefit of the same; and   (ii)   hold in an interest-bearing
suspense account any moneys received from the Parent or on account of the
Parent’s liability under this Clause 8.



(g)   Until all amounts which may be or become payable by the Obligors under or
in connection with the Finance Documents have been irrevocably paid in full and
unless Endo otherwise directs, the Parent will not exercise any rights which it
may have by reason of performance by it of its obligations under the Finance
Documents:



(i)   to be indemnified by VDL; and/or   (ii)   to take the benefit (in whole or
in part and whether by way of subrogation or otherwise) of any rights of Endo
under the Finance Documents or of any other guarantee or security taken pursuant
to, or in connection with, the Finance Documents by Endo.



(h)   The guarantee in this Clause 8 is in addition to and is not in any way
prejudiced by any other guarantee or security now or subsequently held by Endo.



9.   STANDSTILL   9.1   Without prejudice to any obligation Endo may have under
applicable law and regulation, under other provisions of this Agreement,
pursuant to the requirements of any government, governmental agency or
regulatory or other authority or body, under The City Code on Takeovers and
Mergers (the “Code") or otherwise, Endo undertakes that so long as the

- 19 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



    Obligors are in compliance with Clauses 7(b)-(e) inclusive it shall not, and
shall (so far as it is legally able) procure that no member of the Endo Group
shall, directly or indirectly, or in concert (as the same would be construed for
the purposes of and in accordance with the Code) with or in conjunction with any
third party, before the earliest to occur of (i) the expiry of the Term,
(ii) the Final Repayment Date, and (iii) the exercise of any remedy under Clause
10.2 (Acceleration) without the prior written approval of the board of the
Parent:



(a)   acquire, or procure or induce any other person to acquire, any interest in
the shares comprised in the relevant share capital of the Parent (within the
meaning of sections 198 to 210 of the Act) or enter into any agreement or
arrangement (whether legally binding or not) having a similar affect; or   (b)  
make, or procure or induce any other person to make, any offer for all or any of
the shares of the Parent or enter into any agreement or arrangement (whether
legally binding or not) having a similar affect; or   (c)   announce, or procure
or induce any other person to announce, any offer for all or any of the shares
of the Parent or enter into any agreement or arrangement (whether legally
binding or not) having a similar affect,  
unless, the acquisition, offer or the announcement, as the case may be, is
recommended by a majority of the directors of the Parent at the time when the
acquisition, offer or announcement is made.



9.2   In Clauses 9.1 and 9.3 “offer” means any general, partial, tender or other
type of offer including, without limitation, any takeover or merger transaction
(however effected), reverse takeover, scheme of arrangement or other court
scheme, offer by a parent company for shares in its subsidiary, share exchange
or similar transaction.   9.3   Notwithstanding Clauses 9.1 and 9.2, nothing
shall restrict Endo or any member of its group or any other person from
discussing (on a confidential basis, without any intent to require the public
disclosure thereof) with members of the Parent’s board the possibility of any
such persons acquiring any interest in any shares in the Parent and the basis
upon which the directors of the Parent would recommend such offer or
announcement or acquisition.   10.   EVENTS OF DEFAULT   10.1   Defaults      
There shall be an Event of Default if any of the following occurs:



(a)   an Obligor does not pay on the due date any amount payable by it under the
Finance Documents unless:



(i)   its failure to pay is caused by administrative or technical error by a
third party which is not a member of the Group; and   (ii)   payment is made
within 3 Business Days of its due date;



(b)   an Obligor is in breach of any of its other obligations under any of the
Finance Documents unless:



(i)   such breach is not a breach of an Immediate Default Clause; and

- 20 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



(ii)   such breach is capable of remedy; and   (iii)   such breach is remedied
within 14 days of Endo giving notice to an Obligor or an Obligor becoming
actually aware of the failure to comply,



    For these purposes an “Immediate Default Clause” is each of Clauses 3.3
(Mandatory Prepayment and Set-off), 7(g) (indebtedness), 7(h) (negative pledge),
7(i) (dividends) to 7(m) (release of Existing Floating Charge) inclusive and 8
(Guarantee);   (c)   an Insolvency Event occurs with respect to an Obligor, a
Satisfactory Purchaser or a parent undertaking of any such person as defined in
the Act;   (d)   it is or becomes unlawful for an Obligor to perform any of its
obligations under the Transaction Documents or any security created or expressed
to be created or evidenced by the Security Agreement cease to be effective, or
any obligation of any Obligor under any Transaction Document is not or ceases to
be legal, valid, binding or enforceable.   (e)   VDL is the Defaulting Party as
defined in and for the purposes of Clause 17.2 of the License Agreement;   (f)  
an Obligor suspends or ceases or threatens to suspend or cease to carry on its
business or all or any substantial part of its assets are seized or appropriated
by or on behalf of any governmental or other authority or are compulsorily
acquired (provided that any such action is not discharged, stayed or withdrawn
within 10 days of its occurrence);   (g)   any indebtedness (whether in respect
of capital or interest) of an Obligor in excess of US$1,000,000 in aggregate is
not paid when due or is declared to be or otherwise becomes due and payable
prior to its specified maturity;   (h)   any consent or exemption required which
is material to enabling an Obligor to perform its obligations under the Finance
Documents to which it is a party is withdrawn or modified or for any reason it
becomes unlawful for VDL to perform any of its obligations under the Finance
Documents; or   (i)   any representation or warranty made to Endo by an Obligor
in any of the Finance Documents proves to have been incorrect in any respect
when made, deemed made or repeated.



10.2   Acceleration       Without prejudice to the provisions of Clause 3.3(d),
at any time when any Event of Default remains unremedied Endo may by notice to
VDL:



(a)   require VDL immediately to repay the Advance and all other sums payable
under the Finance Documents, whereupon the same shall become immediately due and
payable;   (b)   place the Advance on demand, whereupon the Advance and all
other sums payable under the Finance Documents shall become repayable on demand;
  (c)   declare that some or all of the commitment hereunder shall be cancelled
forthwith, whereupon the same shall be so cancelled; and/or

- 21 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



(d)   exercise any of its rights as a secured creditor under the Security
Agreement provided that prior to the occurrence of any Insolvency Event (as
defined in the License Agreement) or any analogous event in any jurisdiction,
Endo may not sell or assign or otherwise dispose of (reserving at all times
Endo’s right to receive and apply to the Obligations the proceeds thereof) the
Secured Assets (except in connection with any assignment or transfer of its
rights under and as permitted by this Agreement) unless an Event of Default has
occurred under either Clause 10.1(d) or Clause 10.1(f).



    Upon the service of any such notice Endo’s obligations under this Agreement
shall be terminated.   11.   SECURITY AND CONFIDENTIALITY



(a)   Any security or guarantee granted to Endo pursuant to any of the Finance
Documents shall be in addition to and without prejudice to any other security or
guarantee which Endo now holds or may in the future hold as security for the
Facility Amount.   (b)   The provisions of Clause 29 and 16 of the License
Agreement shall apply mutatis mutandis to this Agreement, save that disclosure
may also be made by Endo to any person to whom it is permitted to assign or
transfer its rights under this Agreement.



12.   PAYMENTS   12.1   Place       All payments to be made by an Obligor
pursuant to this Agreement shall be made in Dollars in immediately available
funds to Endo into a bank account, details of which shall be notified to an
Obligor by Endo not less than five (5) Business Days before payment is due.  
12.2   No withholdings       All payments by an Obligor under the Finance
Documents are to be made (a) free and clear of and without any Tax Deduction
unless the Tax Deduction is required by law; and (b) without any set-off or
counter-claim whatsoever.   12.3   Grossing-up



(a)   Subject to Clause 12.3(b) below, if a Tax Deduction is required by law in
respect of any sum payable by an Obligor to Endo under the Finance Documents,
that Obligor shall increase such sum so that the amount received by Endo after
the Tax Deduction shall be equal to the amount which Endo would have been
entitled to receive in the absence of any requirement to make that Tax
Deduction.   (b)   An Obligor is not required to make an increased payment to
Endo under Clause 12.3(a) above for a Tax Deduction if on the date on which the
payment is made:



(i)   the payment could have been made to Endo without a Tax Deduction but for
the sole fact that, on that date, Endo is not or has ceased to be a Qualifying
Lender other than as a result of any change after the date of this Agreement in
(or in the published interpretation, administration or application of) any law,
directive, treaty or regulation or any published practice or concession of any
relevant Taxing authority; or

- 22 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



(ii)   the relevant Obligor could have made the payment to Endo without a Tax
Deduction had Endo complied with its obligations under Clause 12.3(c) below,
provided that, pending receipt of the authorisation referred to in Clause
12.3(c) below, this Clause 12.3(b)(ii) shall not apply (and the relevant Obligor
shall be required to make an increased payment to Endo under Clause 12.3(a)
above for a Tax Deduction) if Endo has reasonably promptly taken all such steps
as are reasonably practicable to comply with its obligations under Clause
12.3(c) following the date of this Agreement or the relevant request from the
Obligor (as applicable).



(c)   Endo and the Obligors shall co-operate in completing, as soon as
reasonably practicable after the date of this Agreement, any procedural
formalities necessary for the Obligors to obtain authorisation to make a payment
under this Agreement without a Tax Deduction (including, for the avoidance of
doubt, the completion and submission to the Taxing authority in Endo’s country
of incorporation (or, if different, its country of residence for the purposes of
the relevant double taxation agreement) of appropriate forms and documents that
are provided to it by the Obligors).   (d)   If an Obligor makes a payment to
Endo without a Tax Deduction in circumstances where Endo has not notified that
Obligor that it has ceased to be a Qualifying Lender (other than as a result of
any change after the date of this Agreement in, or in the published
interpretation, administration or application of, any law or treaty, or any
published practice or concession of any relevant Taxing authority):



(i)   where any liability in respect of an amount which should have been
deducted or withheld is imposed, levied or assessed against an Obligor, Endo
shall, within three (3) Business Days of demand by the relevant Obligor,
indemnify that Obligor against such liability or payment together with any
interest, penalties and expenses payable or incurred in connection with the
same; and   (ii)   Endo authorises the Obligors to withhold amounts equivalent
to the Tax Deduction which should have been made from subsequent payments to
Endo under this Agreement and to pay such amounts to the relevant Taxing
authority



    provided that any amounts withheld in accordance with Clause 12.3(d)(ii)
shall not also be recoverable under Clause 12.3(d)(i) above.   (e)   If an
Obligor makes a payment under Clause 12.3(a) above (a “Tax Payment") and Endo
determines in its sole discretion that:



(i)   a Tax Credit is attributable to that Tax Payment; and   (ii)   Endo has
obtained, utilised and retained that Tax Credit,



    Endo shall, to the extent that it can do so without prejudice to the
retention of the Tax Credit, pay such amount to the relevant Obligor as Endo
determines in its absolute discretion to be attributable to the Tax Payment and
will leave it (after that payment to the Obligor) in the same after-Tax position
as it would have been in had the Tax Payment not been required to be made by
that Obligor. Nothing herein contained shall interfere with the right of Endo to
arrange its Tax affairs in whatever manner it

- 23 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



    thinks fit nor oblige it to disclose any information relating to its Tax
affairs or any computations in respect thereof.   (f)   If an Obligor makes any
Tax Deduction, it shall pay the full amount of that Tax Deduction to the
relevant Tax authority within the time allowed for such payment under applicable
law and shall deliver to Endo, as soon as reasonably practicable after such
payment falls due to the applicable authority, any original receipt (or a
certified copy thereof) issued by such authority evidencing such payment.



12.4   Non-Business Days       Any payments which, but for this Clause 12.4,
would fall due under this Agreement on a day other than a Business Day shall be
made on the next succeeding Business Day.   12.5   Set-off       Endo may set
off any matured obligation due from an Obligor under the Finance Documents
against any matured obligation owed by Endo to that Obligor, regardless of the
place of payment or currency of either obligation. If the obligations are in
different currencies, Endo may convert either obligation at a market rate of
exchange for the purpose of the set-off.   13.   LAW AND JURISDICTION   13.1  
Applicable Law.       THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING GENERAL OBLIGATION
LAW 5-1401.   13.2   Consent to Jurisdiction and Service of Process.



(a)   ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY OBLIGOR ARISING OUT OF OR
RELATING HERETO OR ANY OTHER FINANCE DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
OBLIGOR, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS; (ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
(iii) AGREES THAT, NOTWITHSTANDING CLAUSE 13.2 (b), SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE OBLIGOR AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH CLAUSE 18; (iv) AGREES THAT SERVICE AS PROVIDED IN
CLAUSE (iii) IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
OBLIGOR IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (v) AGREES ENDO RETAINS THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY OBLIGOR IN THE COURTS OR ANY OTHER JURISDICTION; and

- 24 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



(b)   EACH OBLIGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY APPOINTS CT
CORPORATION, 111 EIGHTH AVENUE, TEAM 6, NEW YORK, NEW YORK 10011, USA (FAX:
001-212-894-8690) (“THE PROCESS AGENT”), AS ITS AGENT TO RECEIVE ON BEHALF OF
SUCH OBLIGOR AND ITS PROPERTY SERVICE OF COPIES OF THE SUMMONS AND COMPLAINTS
AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY COURT SPECIFIED IN CLAUSE 13.2(a), SUCH SERVICE MAY BE MADE BY
MAILING OR DELIVERING A COPY OF SUCH PROCESS TO AN OBLIGOR IN CARE OF THE
PROCESS AGENT AT THE ADDRESS SPECIFIED ABOVE FOR THE PROCESS AGENT, AND EACH
OBLIGOR HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE PROCESS AGENT TO ACCEPT
SUCH SERVICE ON ITS BEHALF. EACH OBLIGOR FURTHER CONSENTS TO MAILING COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH OBLIGOR AT ITS
ADDRESSES FOR NOTICE HEREUNDER, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
MAILING. FAILURE OF THE PROCESS AGENT TO GIVE NOTICE TO ANY OBLIGOR OR FAILURE
OF AN OBLIGOR TO RECEIVE NOTICE OF SUCH SERVICES OF PROCESS SHALL NOT AFFECT IN
ANY WAY THE VALIDITY OF SUCH SERVICE ON THE PROCESS AGENT OR SUCH OBLIGOR. EACH
OBLIGOR COVENANTS AND AGREES THAT IT SHALL TAKE ANY AND ALL REASONABLE ACTION,
INCLUDING THE EXECUTION AND FILING OF ANY AND ALL DOCUMENTS, THAT MAY BE
NECESSARY FOR THE PROCESS AGENT TO ACT AS SUCH. IN THE EVENT THAT AT ANY TIME
SUCH PROCESS AGENT SHALL FOR ANY REASON CEASE TO MAINTAIN AN OFFICE IN THE
BOROUGH OF MANHATTAN IN NEW YORK CITY, OR CEASE TO ACT AS PROCESS AGENT, THEN
SUCH OBLIGOR IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING IN ACCORDANCE WITH THE TERMS CLAUSE (iii) OF
CLAUSE 13.2(a). EACH OBLIGOR ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS CLAUSE
13.2(b) SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION.



13.3   Waiver of Jury Trial       EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER FINANCE DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING THE SUBJECT MATTER OF THIS LOAN TRANSACTION
OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL

- 25 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



    AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS CLAUSE 13.3 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER FINANCE
DOCUMENTS OF TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE ADVANCE MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.   14.   SEVERANCE       If at any time any
provision of this Agreement is or becomes invalid, illegal or unenforceable in
any respect under any law of any jurisdiction, the validity, legality and
enforceability of the remaining provisions of this Agreement and the validity,
legality and enforceability of those provisions under the law of other
jurisdictions shall not in any way be affected or impaired thereby.   15.  
FEES, COSTS AND INDEMNITY   15.1   Costs and expenses       Each party shall be
liable for its own costs, charges and expenses arising at any time in connection
with the preparation, negotiation and execution of the Finance Documents and the
transactions contemplated thereby.   15.2   Indemnity       Each Obligor shall
indemnify Endo on an after tax basis from and against all losses, costs,
expenses, claims, proceedings and damages suffered or incurred by Endo in
consequence of any Event of Default (other than to the extent the same arise
solely under the License Agreement) and/or any failure to borrow in accordance
with any notice given under Clause 4.   16.   NON-WAIVER       No failure by
Endo to exercise and no delay by Endo in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof nor shall any
single or partial exercise of any right, power or privilege preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies provided in this Agreement are cumulative and
not exclusive of any rights or remedies provided by law.   17.   SUCCESSORS    
  The agreement evidenced by this Agreement shall enure to the benefit of Endo
and its successors and assigns from time to time. No Obligor may assign or
transfer any of its rights, benefits or obligations under this Agreement. Endo
may assign or transfer its rights and obligations under this Agreement to any of
its subsidiaries, to any holding company of Endo, to any subsidiary of any such
holding company or to any holders of Endo secured senior debt. Endo or its
successor or assignee or transferee shall pay any stamp duty, transfer
registration or similar Taxes payable on such assignment.

- 26 -



--------------------------------------------------------------------------------



 



CONFORMED COPY



18.   NOTICE   18.1   Method       Each notice or other communication to be
given under this Agreement shall be given in writing and, unless otherwise
provided, shall be made by fax or letter.   18.2   Delivery       Any notice or
other communication to be given by Endo or an Obligor to the other under this
Agreement shall (unless one party has by fifteen (15) days’ notice to the other
party specified another address) be given to that other party at the respective
addresses given in Clause 18.3.   18.3   Addresses       The address and fax
number of each Obligor and Endo are:

(A) Endo:

Endo Pharmaceuticals Inc.
100 Painters Dr.
Chadds Ford, PA 19317
Attention: Chief Legal Officer
Telecopy: 610-558-9684

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attention: Eileen Nugent and Bruce Goldner
Telecopy: 212-735-2000

(B) the Parent:

Vernalis PLC
Oakdene Court
613 Reading Road
Winnersh
Wokingham
RG41 5UA
United Kingdom
Attention: Chief Financial Officer
Telecopy: 011-44-118-989-9300

- 27 -



--------------------------------------------------------------------------------



 



CONFORMED COPY

(C) VDL:

Vernalis Development Limited
Oakdene Court
613 Reading Road
Winnersh
Wokingham
RG41 5UA
United Kingdom
Attention: Chief Financial Officer
Telecopy: 011-44-118-989-9300



18.4   Deemed receipt       Any notice or other communication given by an
Obligor or Endo shall be deemed to have been received:



(a)   if sent by fax, with a confirmed receipt of transmission from the
receiving machine, on the day on which transmitted;   (b)   in the case of a
written notice given by hand, on the day of actual delivery; and   (c)   if
posted, on the second Business Day following the day on which it was despatched
by first class mail postage prepaid



    provided that a notice given in accordance with the above but received on a
day which is not a Business Day or after normal business hours in the place of
receipt shall only be deemed to have been received on the next Business Day.  
19.   COUNTERPARTS       This Agreement may be executed in any number of
counterparts, and this has the same effect as if the signatures on the
counterparts were on a single copy of this Agreement.   20.   THIRD PARTY
BENEFICIARIES   20.1   The terms and provisions of this Agreement are for the
purpose of defining the relative rights and obligations of each party hereto
with respect to the transactions contemplated hereby and no Person shall be a
third party beneficiary of any of the terms and provisions of this Agreement.

- 28 -



--------------------------------------------------------------------------------



 



CONFORMED COPY

IN WITNESS WHEREOF the parties have executed this agreement as of the day and
year first above written.

VERNALIS PLC

By: SIMON STURGE

VERNALIS DEVELOPMENT LIMITED

By: SIMON STURGE

ENDO PHARMACEUTICALS INC

By: CAROL AMMON

- 29 -



--------------------------------------------------------------------------------



 



CONFORMED COPY

SCHEDULE 1

Drawdown Notice



To:   [                  ]   From:   Vernalis Development Limited

Dear Sirs,

Loan agreement dated [                  ] (the “Agreement”)

Terms defined in the Agreement have the same meaning in this notice.

We request a drawing under the Agreement as follows:



1.   Amount of Advance: US$50,000,000   2.   Drawdown Date: [                  ]
  3.   Payment Details:

The Advance should be disbursed on the Drawdown Date to the following persons
and accounts:

         
3.1
  Amount:   [sufficient to discharge the Elan Outstanding Liability]

  Payee:   Elan Pharma International Limited

  Payee Account         Details:   [                  ]

       
3.2
  Amount:   [The balance of $50M]

  Payee:   Vernalis Development Limited

  Payee Account    

  Details:   [                  ]

We confirm that today and on the Drawdown Date:



(a)   the representations and warranties in Clause 6.1 of the Agreement are and
will be correct;   (b)   no Event of Default or Potential Event of Default has
occurred and is continuing or will occur on the making of the drawing.

SIGNED

For and on behalf of

VERNALIS DEVELOPMENT LIMITED

- 30 -



--------------------------------------------------------------------------------



 



SCHEDULE 2

Security Deed

[See Attached]

 



--------------------------------------------------------------------------------



 



SECURITY DEED

dated as of July    , 2004

between

VERNALIS DEVELOPMENT LIMITED,

as the Grantor

and

ENDO PHARMACEUTICALS INC.,

as the Secured Party

32



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE
SECTION 1. DEFINITIONS; GRANT OF SECURITY
    1  
1.1 General Definitions
    1  
1.2 Definitions; Interpretation
    3  
1.3 Third Party Rights
    4  
SECTION 2. GRANT OF SECURITY
    5  
2.1 Grant of Security
    5  
2.2 Certain Limited Exclusions
    5  
SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE
    5  
3.1 Security for Obligations
    5  
3.2 Continuing Liability Under Collateral
    7  
3.3 Immediate Recourse
    7  
3.4 Additional Security
    7  
SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS
    7  
4.1 Generally
    7  
4.2 Receivables
    10  
SECTION 5. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES
    11  
5.1 Access; Right of Inspection
    11  
5.2 Further Assurances
    12  
SECTION 6. SECURED PARTY APPOINTED ATTORNEY-IN-FACT
    13  
6.1 Power of Attorney
    13  
6.2 No Duty on the Part of Secured Party
    13  
SECTION 7. REMEDIES, GENERALLY
    13  
7.1 Generally.
    13  
7.2 Application of Proceeds
    15  
7.3 Sales on Credit
    15  
7.4 Cash Proceeds
    15  
SECTION 8. REMEDIES, UK
    16  
8.1 UK Enforcement of Security, Generally
    16  
8.2 Receiver
    16  
SECTION 9. SECURED PARTY
    17  
SECTION 10. CONTINUING SECURITY INTEREST; TRANSFER OF THE ADVANCE
    17  
SECTION 11. STANDARD OF CARE; SECURED PARTY MAY PERFORM
    18  
SECTION 12. MISCELLANEOUS
    18  

i



--------------------------------------------------------------------------------



 



ii



--------------------------------------------------------------------------------



 



Exhibits:

Exhibit A – Form of Pledge Supplement

Exhibit B – Form of Notice

Exhibit C – Powers of Receiver

Schedules:

Schedule 4.1(a)(ii) – Organizational Information

Schedule 4.1(a)(iii) – Other Names of Grantor

Schedule 4.1(a)(iv) – Changes in Organizational Information and Structure

Schedule 4.1(a)(v) – Filing Offices

iii



--------------------------------------------------------------------------------



 



               This SECURITY DEED, dated as of July    , 2004 (this “Security
Deed”), between VERNALIS DEVELOPMENT LIMITED, a limited liability company
incorporated under the laws of England and Wales with company number 2600483 and
with a registered address at Oakdene Court, 613 Reading Road, Winnersh,
Workingham, Berkshire, RG41 5UA, as the grantor (the “Grantor”), and ENDO
PHARMACEUTICALS INC., a Delaware corporation, as the secured party (the “Secured
Party”).

RECITALS:

          WHEREAS, reference is made to that certain Loan Agreement, dated as of
the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and among Vernalis
Development Limited, as borrower, Vernalis PLC, as parent, and Endo
Pharmaceuticals Inc. (“Endo”);

          WHEREAS, in consideration of the extensions of credit and other
accommodations of Endo as set forth in the Loan Agreement, the Grantor has
agreed to secure its obligations under the Finance Documents as set forth
herein; and

          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the Grantor and the Secured Party
agree as follows:



21.   DEFINITIONS; GRANT OF SECURITY.

21.1 General Definitions. In this Security Deed, the following terms shall have
the meanings provided below:

          “Account Debtor” shall mean each Person who is obligated on a
Receivable or any Supporting Obligation related thereto.

          “Accounts” shall mean all “accounts” as defined in Article 9 of the
UCC.

          “Act” shall have the meaning assigned in Section 8.1.

          “Bankruptcy Code” shall mean Title 11 of the United States Code
entitled “Bankruptcy”, as now and hereafter in effect, or any successor statute.

          “Cash Proceeds” shall have the meaning assigned in Section 7.4.

          “Chattel Paper” shall mean all “chattel paper” as defined in Article 9
of the UCC, including, without limitation, “electronic chattel paper” or
“tangible chattel paper”, as each term is defined in Article 9 of the UCC.

          “Closing Date” means July    , 2004.

          “Collateral” shall have the meaning assigned in Section 2.1.

          “Collateral Account” shall mean any account established by the Secured
Party and details of which have been noticed to the Grantor.

 



--------------------------------------------------------------------------------



 



          “Collateral Support” shall mean all property (real or personal)
collaterally assigned, hypothecated or otherwise securing any Account included
in the Collateral (including the royalty stream payable to the Grantor under the
License Agreement) and shall include any security agreement or other agreement
granting a lien or security interest in such real or personal property.

          “Endo” shall have the meaning assigned in the recitals.

          “Governmental Authority” shall mean any nation or government, any
state or other political subdivision thereof, and any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

          “Grantor” shall have the meaning assigned in the preamble.

          “Instruments” shall mean all “instruments” as defined in Article 9 of
the UCC.

          “License Agreement” shall have the meaning assigned in Section 2.1.

          “Lien” shall mean any lien, mortgage, pledge, collateral assignment,
security interest, charge or encumbrance of any kind (including any agreement to
give any of the foregoing, any conditional sale or other title retention
agreement, and any lease in the nature thereof) and any other agreement, option,
trust or other arrangement having the practical effect of any of the foregoing.

          “Loan Agreement” shall have the meaning assigned in the recitals.

          “Obligations” shall mean all obligations of every nature of the
Grantor from time to time owed to the Secured Party under any Finance Document,
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to the Grantor, would have accrued on any
obligation, whether or not a claim is allowed against the Grantor for such
interest in the related bankruptcy proceeding), fees, expenses, indemnification
or otherwise.

          “Permitted Sales” shall mean those sales, assignments or other
dispositions permitted by the Loan Agreement.

          “Person” shall mean and include natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

          “Pledge Supplement” shall mean any supplement to this Security Deed in
substantially the form of Exhibit A attached hereto, together with all
supplements and schedules thereto.

2



--------------------------------------------------------------------------------



 



          “Proceeds” shall mean: (i) all “proceeds” as defined in Article 9 of
the UCC, and (ii) whatever is receivable or received when Collateral or proceeds
are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.

          “Receivables” shall mean all Accounts, including all rights to
payment, whether or not earned by performance, for property licensed or
otherwise disposed of and all Collateral Support and Supporting Obligations
related thereto and all Receivables Records.

          “Receivables Records” shall mean (i) all original copies of all
documents, instruments or other writings or electronic records or other Records
evidencing the Receivables, (ii) all books, correspondence or other files,
Records, ledger sheets or cards, invoices, and other papers relating to
Receivables, including, without limitation, all tapes, cards, computer tapes,
computer discs, computer runs, record keeping systems and other papers and
documents relating to the Receivables, whether in the possession or under the
control of Grantor or any computer bureau or agent from time to time acting for
Grantor or otherwise, and (iii) any other written or nonwritten forms of
information related in any way to the foregoing or any Receivable.

          “Receiver” shall have the meaning assigned in Section 8.2(a)(i).

          “Record” shall have the meaning specified in Article 9 of the UCC.

          “Relevant Assets” means the Vernalis IP (as defined in the License
Agreement) and the Collateral.

          “Security Deed” shall have the meaning assigned in the preamble.

          “Secured Obligations” shall have the meaning assigned in Section 3.1.

          “Supporting Obligation” shall mean all “supporting obligations” as
defined in Article 9 of the UCC.

          “Secured Party” shall have the meaning assigned in the preamble.

          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the State of New York or, when the context implies, the Uniform
Commercial Code as in effect from time to time in any other applicable
jurisdiction.

          “UK” shall mean the United Kingdom.

          “United States” shall mean the United States of America.

21.2 Definitions; Interpretation. All capitalized terms used herein (including
the preamble and recitals hereto) and not otherwise defined herein shall have
the meanings ascribed thereto in the Loan Agreement or, if not defined therein,
in the UCC. References to “Sections,” “Exhibits” and “Schedules” shall be to
Sections, Exhibits and Schedules, as the case may be, of this Security Deed
unless otherwise specifically provided. Section headings in this Security Deed
are included herein for convenience of reference only and shall not constitute a
part of this Security Deed for any other purpose or be given any substantive
effect. Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the

3



--------------------------------------------------------------------------------



 



reference. The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not nonlimiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. If any conflict or inconsistency
exists between this Security Deed and the Loan Agreement, the Loan Agreement
shall govern. All references herein to provisions of the UCC shall include all
successor provisions under any subsequent version or amendment to any Article of
the UCC.

21.3 Third Party Rights.



  (a)   Any security granted to the Secured Party pursuant to this Security Deed
shall be in addition to and without prejudice to any other security which the
Secured Party now holds or may in the future hold as security for the Secured
Obligations.     (b)   The terms and provisions of this Security Deed are for
the purpose of defining the relative rights and obligations of each party hereto
with respect to the transactions contemplated hereby and no Person shall be a
third party beneficiary of any of the terms and provisions of this Security
Deed.

4



--------------------------------------------------------------------------------



 



22.   GRANT OF SECURITY.

22.1 Grant of Security. To secure the Secured Obligations, the Grantor hereby
grants to the Secured Party a security interest in and continuing lien on all of
the Grantor’s right, title and interest in, to and under those portions of the
License Agreement, dated as of a date on or about the date hereof, between
Vernalis Development Limited and Endo Pharmaceuticals Inc. (as may be amended,
supplemented or modified from time to time, the “License Agreement”) related to
the payments due to the Grantor thereunder, including, without limitation, the
royalty stream payable to the Grantor pursuant to, and any Receivables and
Accounts related to, the License Agreement, and all Proceeds, products,
accessions, rents and profits of or in respect of the License Agreement (all of
which being hereinafter collectively referred to as the “Collateral”).

22.2 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the security interest granted under Section 2.1
hereof attach to any lease, license, contract, property rights or agreement to
which the Grantor is a party or any of its rights or interests thereunder if and
for so long as the grant of such security interest shall constitute or result in
(a) the abandonment, invalidation or unenforceability of any right, title or
interest of the Grantor therein or (b) in a breach or termination pursuant to
the terms of, or a default under, any such lease, license, contract property
rights or agreement (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law (including the Bankruptcy Code) or principles of
equity), provided, however, that such security interest shall attach immediately
at such time as the condition causing such abandonment, invalidation or
unenforceability shall be remedied and to the extent severable, shall attach
immediately to any portion of such Lease, license, contract, property rights or
agreement that does not result in any of the consequences specified in (a) or
(b) above.



23.   SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

23.1 Security for Obligations



  (a)   Generally. This Security Deed secures, and the Collateral is collateral
security for, the prompt payment or performance in full when due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including the payment of amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. §362(a) (and any successor provision thereof), of all Obligations (the
“Secured Obligations”).     (b)   Creation of Floating Charge. The Grantor, with
full title guarantee and as further continuing security for the payment and
discharge of the Secured Obligations, charges the Collateral in favor of the
Secured Party by way of first floating charge.     (c)   Conversion of Floating
Charge



  (i)   The Secured Party may, by notice to the Grantor, convert the floating
charge created by this Security Deed, with immediate effect, into a fixed charge
over all or any of the Grantor’s assets specified in the notice if:

5



--------------------------------------------------------------------------------



 



  (a)   an Event of Default has occurred and is continuing; or     (b)   the
Secured Party reasonably considers those assets to be in danger of being seized
or sold under any form of distress, attachment, execution or other legal process
or to be otherwise in jeopardy.



  (ii)   Upon notice being given by the Secured Party under paragraph 3.1(c)(i)
above, the Grantor will not exercise any rights it has over the Collateral,
other than as provided in this Security Deed.     (iii)   The giving by the
Secured Party of a notice pursuant to paragraph (i) above in relation to the
Collateral shall not be construed as a waiver or abandonment of the Secured
Party’s rights to give other similar notices in respect of the Collateral.



  (d)   Miscellaneous. Upon the occurrence and during continuation of an Event
of Default, if the charge of Collateral referred to in Clause 3.1(c) (Creation
of Floating Charge) is found to be ineffective or any sums payable in respect of
such Collateral are received by the Grantor, the Grantor shall hold the benefit
of such Collateral and any such sums received by it in trust for the Secured
Party and shall account to the Secured Party for or otherwise apply all such
sums as the Secured Party may direct and shall otherwise, at its own cost, take
such action and execute such documents as the Secured Party may, in its sole
discretion, require.

6



--------------------------------------------------------------------------------



 



23.2 Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (a) the Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Secured Party, (b) the Grantor shall remain liable under each of
the agreements now or hereafter included in the Collateral to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and the Secured Party shall not have any
obligation or liability under any of such agreements by reason of or arising out
of this Security Deed or any other document related thereto nor shall the
Secured Party have any obligation to make any inquiry as to the nature or
sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement now or hereafter
included in the Collateral and (c) the exercise by the Secured Party of any of
its rights hereunder shall not release the Grantor from any of its duties or
obligations under the contracts and agreements now or hereafter included in the
Collateral.

23.3 Immediate Recourse. The Grantor waives any right it may have of first
requiring the Secured Party to proceed against or enforce any other rights or
security before enforcing the security constituted hereby.

23.4 Additional Security. The security constituted by this Security Deed is in
addition to, and not in any way prejudiced by, any other security now or
hereafter held by the Secured Party.



24.   REPRESENTATIONS AND WARRANTIES AND COVENANTS.

24.1 Generally



  (a)   Representations and Warranties of the Grantor. The Grantor hereby
represents and warrants, on the Closing Date and on each Interest Payment Date
throughout the period of the Term in relation to which a Deemed Advance Notice
has been given is made available, that:



  (i)   it is the sole and exclusive owner of the entire right, title, and
interest in the Collateral, as to all Collateral whether now existing or
hereafter acquired, will continue to have such rights in the Collateral (except
with respect to Proceeds), in each case free and clear of any and all Liens,
rights or claims of all other Persons to the extent not otherwise included
above, including, without limitation, liens arising as a result of the Grantor
becoming bound (as a result of merger of otherwise) as a debtor under a security
agreement entered into by another Person, other than Permitted Liens;     (ii)  
as indicated on Schedule 4.1(a)(ii), it is a limited liability company
incorporated solely under the laws of England and Wales and remains duly
existing as such. The Grantor has not filed any certificates of domestication,
transfer or continuance in any other jurisdiction. The Grantor has also
indicated on Schedule 4.1(a)(ii) (as such schedule may be amended or
supplemented from time to time): (w) the full legal name of the Grantor, (x) its
organizational identification number (as

7



--------------------------------------------------------------------------------



 



      applicable), (y) the jurisdiction where the chief executive office is
located, and for the one-year period preceding the date hereof has been located,
and (z) its notice address.     (iii)   it has not done in the last five (5)
years, and does not do, business under any other name (including any trade-name
or fictitious business name) except for those names set forth on Schedule
4.1(a)(iii) (as such schedule may be amended or supplemented from time to time);
    (iv)   except as provided on Schedule 4.1(a)(iv) (as such schedule may be
amended or supplemented from time to time), it has not changed its name,
jurisdiction of organization, or chief executive office within the past five
(5) years;     (v)   upon the filing of (x) all UCC financing statements naming
the Grantor as “debtor” and the Secured Party as “secured party”, and (y) all
relevant filings in the UK, describing the Collateral in the filing office set
forth on Schedule 4.1(a)(v) hereof (as such schedule may be amended or
supplemented from time to time), the security interest granted to the Secured
Party hereunder constitutes a valid, legal, enforceable and perfected first
priority Lien (subject in the case of priority only to Permitted Liens);    
(vi)   all actions and consents, including all filings, notices, registrations
and recordings necessary or desirable for the exercise by the Secured Party of
the rights provided for in this Security Deed or the exercise of remedies in
respect of the Collateral have been made or obtained;     (vii)   other than the
financing statements filed in favor of the Secured Party, no effective UCC
financing statement or other instrument similar in effect under any applicable
law covering all or any part of the Collateral is on file in any filing or
recording office except for (y) financing statements for which proper
termination statements have been delivered to the Secured Party for filing and
(z) financing statements filed in connection with Permitted Liens;     (viii)  
no authorization, approval or other action by, and no notice to or filing with,
any Governmental Authority or regulatory body is required for either (y) the
grant by the Grantor of the Lien purported to be created in favor of the Secured
Party hereunder or (z) the exercise by the Secured Party of any rights or
remedies in respect of the Collateral (whether specifically granted or created
hereunder or created or provided for by applicable law), except for the filings
contemplated by clause (v) above;

8



--------------------------------------------------------------------------------



 



  (ix)   as of the Closing Date, it has delivered notice, substantially in the
form of Exhibit C attached hereto, of the Lien created by this Security Deed to
Endo.



  (b)   Covenants and Agreements of the Grantor. The Grantor hereby covenants
and agrees that:



  (i)   save with respect to Permitted Liens, it will not, without the prior
written consent of Secured Party, create, or permit to subsist any security
over:

                         (a) prior to the MAM Approval Date, any of its assets
or any of the assets of its subsidiaries; and



                   (b) on and after the MAM Approval Date: (A) any of the
Collateral or other Relevant Assets; or (B) any book and other debts and
monetary claims relating to the Collateral or other Relevant Assets and any
proceeds of such debts and claims (including without limitation, any claims or
sums of money deriving from or in relation to the Collateral or other Relevant
Assets, any court order or judgment, any contract or agreement to which the
Grantor is party and any other assets, property rights or undertaking of the
Grantor in each case in or relating to the Collateral or other Relevant Assets);



  (ii)   except with the prior consent of the Secured Party or as permitted
under the Loan Agreement the Grantor shall not execute, and there will not be on
file in any public office, any financing statement or other documents or
instruments, except financing statements or other documents or instruments filed
or to be filed in favor of the Secured Party and the Grantor shall not (except
as permitted by the Loan Agreement) sell, assign, transfer, license, grant any
option, or create or suffer to exist any Lien upon or with respect to, or
otherwise dispose of (by operation of law or otherwise) the Collateral, except
Permitted Liens and the Lien created by and under this Security Deed and other
Finance Documents, and the Grantor shall defend the Collateral against all
Persons at any time claiming any interest therein;     (iii)   it shall not
change the Grantor’s name, chief executive office, type of organization or
jurisdiction of organization unless it shall have (y) notified the Secured Party
in writing, by executing and delivering to the Secured Party a completed Pledge
Supplement, at least thirty (30) days prior to any such change or establishment,
identifying such new proposed name, chief executive office or jurisdiction of
organization and providing such other information in connection therewith as the
Secured Party may reasonably request and (z) taken all actions necessary or
advisable in the reasonable opinion of the Secured Party to maintain the
continuous validity, perfection and the same or

9



--------------------------------------------------------------------------------



 



      better priority of the Secured Party’s security interest in the Collateral
intended to be granted and agreed to hereby;     (iv)   it shall pay promptly
when due all property and other taxes, assessments and governmental charges or
levies imposed upon, and all claims against, the Collateral, except to the
extent the validity thereof is being contested in good faith; provided, the
Grantor shall in any event pay such taxes, assessments, charges, levies or
claims not later than five (5) days prior to the date of any proposed sale under
any judgment, writ or warrant of attachment entered or filed against the Grantor
or any of the Collateral as a result of the failure to make such payment;    
(v)   upon the Grantor obtaining actual knowledge thereof, it shall promptly
notify the Secured Party in writing of any event that is reasonably likely to
have a material and adverse effect on the ability of the Grantor or the Secured
Party to dispose of the Collateral or any portion thereof following an Event of
Default, including, without limitation, the levy of any legal process against
the Collateral or any portion thereof; and     (vi)   it shall not take or
permit any action which is reasonably likely to impair the Secured Party’s
rights in the Collateral.

24.2 Receivables.



  (a)   Representations and Warranties. The Grantor represents and warrants, on
the Closing Date and on each Interest Payment Date throughout the period of the
Term in relation to which a Deemed Advance Notice has been given is made
available, that no Receivable requires the consent of the Account Debtor in
respect thereof in connection with the pledge hereunder, except any consent
which has been obtained.     (b)   Covenants and Agreements. The Grantor hereby
covenants and agrees that:



  (i)   it shall keep and maintain at its own cost and expense satisfactory and
complete records of the Receivables, including, but not limited to, the
originals of all documentation with respect to all Receivables and records of
all payments received and all credits granted on the Receivables;     (ii)   it
shall not evidence Receivables as Chattel Paper or Instruments except with the
prior consent of the Secured Party, and it shall mark conspicuously, in form and
manner reasonably satisfactory to the Secured Party, all Chattel Paper and
Instruments hereafter created with an appropriate reference to the fact that the
Secured Party has a security interest therein;

10



--------------------------------------------------------------------------------



 



  (iii)   except as otherwise provided in this subsection, the Grantor shall
continue to collect all amounts due or to become due to the Grantor under the
Receivables and any Supporting Obligation. Notwithstanding anything in the
foregoing, at any time following the occurrence and during the continuation of
an Event of Default, the Secured Party may: (y) direct the Account Debtors under
any Receivables to make payment of all amounts due or to become due to the
Grantor thereunder directly to the Secured Party; and (z) notify, or require the
Grantor to notify, each Person (if any) maintaining a lockbox or similar
arrangement to which Account Debtors under any Receivables have been directed to
make payment to remit all amounts representing collections on checks and other
payment items from time to time sent to or deposited in such lockbox or other
arrangement directly to the Secured Party. If following the occurrence and
continuance of an Event of Default the Secured Party notifies the Grantor that
it has elected to collect the Receivables in accordance with the preceding
sentence, any payments of Receivables received by the Grantor shall be forthwith
(and in any event within two (2) Business Days) deposited by the Grantor
thereafter in the exact form received, duly indorsed by the Grantor to the
Secured Party if required, in the Collateral Account maintained under the sole
dominion and control of the Secured Party, and until so turned over, all amounts
and proceeds (including checks and other instruments) received by the Grantor in
respect of the Receivables, any Supporting Obligation or Collateral Support
shall be received in trust for the benefit of the Secured Party hereunder and
shall be segregated from other funds of the Grantor and the Grantor shall not
adjust, settle or compromise the amount or payment of any Receivable, or release
wholly or partly any Account Debtor or obligor thereof, or allow any credit or
discount thereon.



  (c)   Delivery and Control of Receivables. With respect to any Receivables
that are evidenced by, or constitute, Chattel Paper or Instruments, the Grantor
shall cause each originally executed copy thereof to be delivered to the Secured
Party (or its agent or designee) appropriately indorsed to the Secured Party or
indorsed in blank within ten (10) days of the Grantor acquiring rights therein.
With respect to any Receivables which at anytime hereafter would constitute
“electronic chattel paper” under Article 9 of the UCC, the Grantor shall take
all steps necessary to give the Secured Party control over such Receivables
(within the meaning of Section 9-105 of the UCC) within ten (10) days of the
Grantor acquiring rights therein.



25.   ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES.

25.1 Access; Right of Inspection. The Secured Party and its representatives
shall at all times following the occurrence and during the continuation of an
Event of Default, have full and free

11



--------------------------------------------------------------------------------



 



access during normal business hours to all the books, correspondence and records
of the Grantor that are related to the Collateral, and the Secured Party and its
representatives may examine the same, take extracts therefrom and make
photocopies thereof, and the Grantor agrees to render to the Secured Party, at
the Grantor’s cost and expense, such clerical and other assistance as may be
reasonably requested with regard thereto.

25.2 Further Assurances



  (a)   The Grantor agrees that from time to time, at its expense, that it shall
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or that the Secured Party may reasonably
request, in order to create and/or maintain the validity, perfection or priority
of and protect any security interest granted hereby or, upon the occurrence and
during the continuance of an Event of Default, to enable the Secured Party to
exercise and enforce its rights and remedies hereunder with respect to the
Collateral. Without limiting the generality of the foregoing, the Grantor shall:



  (i)   file (x) such financing or continuation statements (or similar
documents) or (y) such other agreements, instruments, endorsements, powers of
attorney or notices as may be necessary under UK law, or as the Secured Party
may reasonably request, in order to perfect and preserve the security interests
granted or purported to be granted hereby;     (ii)   at the Secured Party’s
request, appear in and defend any action or proceeding that is reasonably likely
to affect such Grantor’s title to or the Secured Party’s security interest in
all or any part of the Collateral.



  (b)   The Grantor hereby authorizes the Secured Party to file a Record,
including, without limitation, financing or continuation statements, and
amendments thereto, in any jurisdictions and with any filing offices as the
Secured Party may determine, in its reasonable discretion, are necessary or
advisable to perfect the security interest granted to the Secured Party herein.
Such financing statements may describe the Collateral in the same manner as
described herein or may contain an indication or description of collateral that
describes such property in any other manner as the Secured Party may determine,
in its reasonable discretion, is necessary, advisable or prudent to ensure the
perfection of the security interest in the Collateral granted to the Secured
Party herein. The Grantor shall furnish to the Secured Party from time to time
statements and schedules further identifying and describing the Collateral as
the Secured Party may reasonably request, all in reasonable detail.

12



--------------------------------------------------------------------------------



 



26.   SECURED PARTY APPOINTED ATTORNEY-IN-FACT.

26.1 Power of Attorney. The Grantor, by way of security, irrevocably appoints
the Secured Party and any of its delegates and sub-delegates to be its attorney
to take, at any time after the security constituted by this Security Deed has
become enforceable, any action which the Grantor is obliged to take under this
Security Deed. The Grantor ratifies and confirms whatever any attorney does or
purports to do pursuant to its appointment under this Clause.

26.2 No Duty on the Part of Secured Party. The powers conferred on the Secured
Party hereunder are solely to protect its interests in the Collateral and shall
not impose any duty upon the Secured Party to exercise any such powers. The
Secured Party shall be accountable only for amounts that it actually receive as
a result of the exercise of such powers, and neither the Secured Party nor any
of its officers, directors, employees or agents shall be responsible to the
Grantor for any act or failure to act hereunder, except for the own gross
negligence or willful misconduct.



27.   REMEDIES, GENERALLY.

27.1 Generally.



  (a)   If any Event of Default shall have occurred and be continuing, the
Secured Party may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of the Secured Party on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may pursue any of the following separately,
successively or simultaneously:



  (i)   require the Grantor to, and the Grantor hereby agrees that it shall at
its expense and promptly upon request of the Secured Party forthwith, assemble
all or part of the Collateral as directed by the Secured Party and make it
available to the Secured Party at a place to be designated by the Secured Party
that is reasonably convenient to both parties;     (ii)   take possession of the
Collateral with or without judicial process;     (iii)   prior to the
disposition of the Collateral, prepare the Collateral for disposition in any
manner to the extent the Secured Party deems appropriate; and     (iv)   subject
to the terms of Section 10.2 of the Loan Agreement, without notice except as
specified below or under the UCC, sell, assign, lease, license (on an exclusive
or nonexclusive basis) or otherwise dispose of the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the Secured
Party’s offices or elsewhere, for cash, on credit or for future delivery, at
such time or times and at such price or prices and

13



--------------------------------------------------------------------------------



 



      upon such other terms as the Secured Party may deem commercially
reasonable.



  (b)   The Secured Party may be the purchaser of any or all of the Collateral
at any public or private (to the extent to the portion of the Collateral being
privately sold is of a kind that is customarily sold on a recognized market or
the subject of widely distributed standard price quotations) sale in accordance
with the UCC and the Secured Party shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such sale made in accordance with the UCC, to use and
apply any of the Secured Obligations as a credit on account of the purchase
price for any Collateral payable by the Secured Party at such sale. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of the Grantor, and the Grantor hereby waives (to the
extent permitted by applicable law) all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. The Grantor agrees that, to
the extent notice of sale shall be required by law, at least ten (10) days
notice to the Grantor of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification.
The Secured Party shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Secured Party may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. The Grantor hereby waives any
claims against the Secured Party arising by reason of the fact that the price at
which any Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale, even if the Secured Party
accepts the first offer received and does not offer such Collateral to more than
one offeree. If the proceeds of any sale or other disposition of the Collateral
are insufficient to pay all the Secured Obligations, the Grantor shall be liable
for the deficiency and the fees of any attorneys employed by the Secured Party
to collect such deficiency. The Grantor further agrees that a breach of any of
the covenants contained in this Section will cause irreparable injury to the
Secured Party, that the Secured Party has no adequate remedy at law in respect
of such breach and, as a consequence, that each and every covenant contained in
this Section shall be specifically enforceable against the Grantor, and the
Grantor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no default
has occurred giving rise to the Secured Obligations becoming due and payable
prior to their stated maturities. Nothing in this Section shall in any way alter
the rights of the Secured Party hereunder.     (c)   The Secured Party may sell
the Collateral without giving any warranties as to the Collateral. The Secured
Party may specifically disclaim or modify any warranties of title or the like.
This procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.     (d)   The Secured Party shall
have no obligation to marshal any of the Collateral.

14



--------------------------------------------------------------------------------



 



27.2 Application of Proceeds. Except as expressly provided elsewhere in this
Security Deed, all proceeds received by the Secured Party in respect of any
sale, any collection from, or other realization upon all or any part of the
Collateral shall be applied in full or in part by the Secured Party against, the
Secured Obligations in the following order of priority:



  (a)   first, to the payment of all costs and expenses of such sale, collection
or other realization, including reasonable compensation to the Secured Party’s
agents and counsel, and all other expenses, liabilities and advances made or
incurred by the Secured Party in connection therewith, and all amounts for which
the Secured Party is entitled to indemnification hereunder and all advances made
by the Secured Party hereunder for the account of the Grantor;     (b)   second,
to the payment of all other costs and expenses paid or incurred by the Secured
Party in connection with the exercise of any right or remedy hereunder or under
the Loan Agreement, all in accordance with the terms hereof or thereof;     (c)
  third, to the extent of any excess of such proceeds, to the payment of all
other Secured Obligations; and     (d)   fourth, to the extent of any excess of
such proceeds, to the payment to or upon the order of the Grantor or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

27.3 Sales on Credit. If Secured Party sells any of the Collateral upon credit,
the Grantor will be credited only with payments actually made by purchaser and
received by Secured Party and applied to indebtedness of the purchaser. In the
event the purchaser fails to pay for the Collateral, the Secured Party may
resell the Collateral and the Grantor shall be credited with proceeds of the
sale.

27.4 Cash Proceeds.

          In addition to the rights of the Secured Party specified in
Section 4.2 with respect to payments of Receivables, all proceeds of any
Collateral received by the Grantor after the occurrence and during the
continuation of an Event of Default consisting of cash, checks and other
non-cash items (collectively, “Cash Proceeds”) shall be held by the Grantor in
trust for the Secured Party, segregated from other funds of the Grantor, and
shall, forthwith upon receipt by the Grantor, be turned over to the Secured
Party in the exact form received by the Grantor (duly indorsed by the Grantor to
the Secured Party, if required) and held by the Secured Party. Any Cash Proceeds
received by the Secured Party (whether from the Grantor or otherwise), if an
Event of Default shall have occurred and be continuing, may, in the sole
discretion of the Secured Party, (a) be held by the Secured Party for the
benefit as collateral security for the Secured Obligations (whether matured or
unmatured) or (b) then or at any time thereafter may be applied by the Secured
Party against the Secured Obligations then due and owing.

          For the avoidance of doubt, so long as no Event of Default has
occurred and is continuing, nothing contained herein shall limit the rights of
the Grantor to use and apply Cash Proceeds as it sees fit.

15



--------------------------------------------------------------------------------



 



28.   REMEDIES, UK.

28.1 UK Enforcement of Security, Generally

          Without limiting anything contained in this Security Deed, for the
purposes of all powers implied by UK statute, the Secured Obligations are deemed
to have become due and payable on the date of this Security Deed and Section 103
of the Law of Property Act (Eng.) (the “Act”) (restricting the power of sale)
and Section 93 of the Act (restricting the right of consolidation) do not apply
to the security constituted by this Security Deed. The statutory powers of
leasing conferred on the Secured Party are extended so as to authorize the
Secured Party to lease, make agreements for leases, accept surrenders of leases
and grant options as the Secured Party may think fit and without the need to
comply with any provision of Sections 99 or 100 of the Act; and further



  (a)   Contingencies. If the Secured Party enforces the security constituted by
this Security Deed at a time when no amounts are due under any Finance Document
but at a time when amounts may or will become so due, the Secured Party (or the
Receiver) may pay the proceeds of any recoveries effected by it into any account
established for such purpose upon documentary terms and conditions satisfactory
to the Secured Party;     (b)   No Liability as Mortgagee in Possession. Neither
the Secured Party nor any Receiver will be liable, by reason of entering into
possession of all or any of the Collateral, to account as mortgagee in
possession or for any loss on realization or for any default or omission for
which a mortgagee in possession might be liable;     (c)   Agent of the Grantor.
Each Receiver is deemed to be the agent of the Grantor for all purposes and
accordingly is deemed to be in the same position as a Receiver duly appointed by
a mortgagee under the Act. The Grantor alone shall be responsible for his
contracts, engagements, acts, omissions, defaults and losses and for liabilities
incurred by him and the Secured Party shall not incur any liability (either to
the Grantor or to any other Person) by reason of the Secured Party making his
appointment as a Receiver or for any other reason; and     (d)   Privileges.
Each Receiver and the Secured Party is entitled to all the rights, powers,
privileges and immunities conferred by the Act on mortgagees and receivers when
such receivers have been duly appointed under the Act, except that Section 103
of the Act does not apply.

28.2 Receiver



  (a)   Appointment of Receiver.



  (i)   Subject to paragraph (iii) below at any time after the occurrence and
during the continuation of an Event of Default and after the security
constituted by this Security Deed becomes enforceable or the Secured Party may
without further notice appoint by deed, under seal or in writing, under its hand
any one or more persons to be a receiver (a “Receiver”) of all or any part of
the

16



--------------------------------------------------------------------------------



 



      Collateral in like manner in every respect as if the Secured Party had
become entitled under the Act to exercise the power of sale conferred under the
Act (subject to Clause 10.2 of the Loan Agreement);     (ii)   Section 109(1) of
the Act shall not apply to this Security Deed; and     (iii)   the Secured Party
shall be entitled to appoint a Receiver save to the extent prohibited by
Section 72A of the Insolvency Act 1986 (Eng.); and     (iv)   any duly appointed
Receiver has, until removed, the powers set forth on Exhibit D attached hereto.



  (b)   Removal. The Secured Party may by notice remove from time to time any
Receiver appointed by it (subject to the provisions of Section 45 of the
Insolvency Act 1986 (Eng.) in the case of any administrative receivership if
applicable) and, whenever it may deem appropriate, appoint a new Receiver in the
place of any Receiver whose appointment has terminated for whatever reason;    
(c)   Remuneration. The Secured Party may fix the remuneration of any Receiver
appointed by it and the maximum rate specified in Section 109(6) of the Act
shall not apply; and     (d)   Relationship with the Secured Party. To the
fullest extent permitted by law, any right, power or discretion conferred by
this Security Deed (either expressly or impliedly) upon a Receiver of the
Collateral may after the continuation and during the continuation of an Event of
Default and after the security created by this Security Deed becomes
enforceable, be exercised by the Secured Party in relation to any of the
Collateral without first appointing a Receiver or notwithstanding the
appointment of a Receiver.



29.   SECURED PARTY.

          The Secured Party has the right hereunder, to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking any action (including, without limitation, the release or
substitution of Collateral), solely in accordance with the Finance Documents and
any statutory provisions related therewith.



30.   CONTINUING SECURITY INTEREST; TRANSFER OF THE ADVANCE.

          This Security Deed shall create a continuing security interest in the
Collateral and shall remain in full force and effect until the payment in full
of all Secured Obligations and the cancellation or termination of the Loan
Agreement, be binding upon the Grantor, its successors and assigns, and inure,
together with the rights and remedies of the Secured Party hereunder, to the
benefit of the Secured Party and its successors, transferees and assigns (to the
extent permitted by the Loan Agreement). Without limiting the generality of the
foregoing, but

17



--------------------------------------------------------------------------------



 



subject to the terms of the Loan Agreement, the Secured Party may assign or
otherwise transfer the Advance held by it to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to the Secured Party herein or otherwise. Upon the payment in full of
all Secured Obligations and the cancellation or termination of the Loan
Agreement, the security interest granted hereby shall terminate hereunder and of
record and all rights to the Collateral shall revert to the Grantor. Upon any
such termination the Secured Party shall, at the Grantor’s expense, execute and
deliver to the Grantor such documents as it shall reasonably request to evidence
such termination.



31.   STANDARD OF CARE; SECURED PARTY MAY PERFORM.

          The powers conferred on the Secured Party hereunder are solely to
protect its interest in the Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the exercise of reasonable care in the
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Secured Party shall have no duty as to
any Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral. The
Secured Party shall be deemed to have exercised reasonable care in the custody
and preservation of Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which the Secured Party accords its own
property. Neither the Secured Party nor any of its directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon all or any part of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of the Grantor or otherwise. If the Grantor fails to perform any
agreement contained herein, the Secured Party may itself perform, or cause
performance of, such agreement, and the reasonable expenses of the Secured Party
incurred in connection therewith shall be immediately due and payable by the
Grantor.



32.   MISCELLANEOUS.

          Any notice required or permitted to be given under this Security Deed
shall be given in accordance with Section 18 of the Loan Agreement. No failure
or delay on the part of the Secured Party in the exercise of any power, right or
privilege hereunder or under any other Finance Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Security Deed
and the other Finance Documents are cumulative to, and not exclusive of, any
rights or remedies otherwise available. In case any provision in or obligation
under this Security Deed shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Potential
Event of Default or an Event of Default if such action is taken or condition
exists. This Security Deed shall be binding upon and inure to the benefit of the
Secured Party and the Grantor and their respective successors and assigns. The
Grantor shall not, without the prior written consent of the Secured Party given
in accordance with the Loan Agreement, assign any right, duty or obligation
hereunder, except as contemplated by the Loan Agreement. This Security Deed and
the other Finance Documents

18



--------------------------------------------------------------------------------



 



embody the entire agreement and understanding between the Grantor and the
Secured Party and supersede all prior agreements and understandings between such
parties relating to the subject matter hereof and thereof. Accordingly, the
Finance Documents may not be contradicted by evidence of prior, contemporaneous
or subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. This Security Deed may be executed in one or
more counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

     THIS SECURITY DEED AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATION LAWS).

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantor and the Secured Party have caused this
Security Deed to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

            Executed as a Deed, by:


VERNALIS DEVELOPMENT LIMITED,
as the Grantor
      By:           Name:           Title:   Director     

                  By:           Name:           Title:   Director/Secretary     

            ENDO PHARMACEUTICALS INC.,
as the Secured Party
      By:           Name:           Title:        

20



--------------------------------------------------------------------------------



 



Exhibits to Security Deed

EXHIBIT A

FORM OF PLEDGE SUPPLEMENT

          This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by VERNALIS
DEVELOPMENT LIMITED a limited liability company incorporated in England and
Wales (the “Grantor”) pursuant to the Security Deed, dated as of July    , 2004
(as it may be from time to time amended, restated, modified or supplemented, the
“Security Deed”), among the Grantor, and ENDO PHARMACEUTICALS INC., as the
Secured Party. Capitalized terms used herein not otherwise defined herein shall
have the meanings ascribed thereto in the Security Deed.

          Grantor hereby confirms the grant to the Secured Party of, and does
hereby grant to the Secured Party, a security interest in all of Grantor’s
right, title and interest in and to all Collateral to secure the Secured
Obligations, in each case whether now or hereafter existing or in which Grantor
now has or hereafter acquires an interest and wherever the same may be located.
Grantor represents and warrants that the attached supplements to schedules
accurately and completely set forth all additional information required pursuant
to the Security Deed and hereby agrees that such supplements to schedules shall
constitute part of the schedules to the Security Deed.

          IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be
duly executed and delivered by its duly authorized officer as of the date first
written above.

            VERNALIS DEVELOPMENT LIMITED
      By:         Name:           Title:          

 



--------------------------------------------------------------------------------



 



Exhibits to Security Deed

EXHIBIT B

FORM OF NOTICE

NOTICE OF CHARGE

     
To:
  Endo Pharmaceuticals Inc.
 
   

  100 Painters Drive
 
   

  Chadds Ford, PA 19317
 
   

  United States of America
 
   

  (as licensee under the License Agreement (as defined below))

Dear Sir or Madam,

We hereby give you notice that pursuant to a security deed dated as of July    ,
2004 (the “Security Deed”) we have charged to Endo Pharmaceuticals Inc. (as
secured party under the Security Deed) (the “Secured Party”) all our right,
title and interest in, to and in respect of all payments made by the licensee
under the license agreement (the “License Agreement”), dated as of July    ,
2004, between Vernalis Development Limited and Endo Pharmaceuticals Inc.

With effect from your receipt of this notice we hereby give you notice that we
have agreed that upon the occurrence and during the continuation of an Event of
Default, the Secured Party shall have certain rights and remedies under the
Security Deed, including, without limitation:



(a)   all payments to be made to us under or arising from the License Agreement
should be made to the Secured Party or to its order as it may specify from time
to time;   (b)   all remedies provided for in the License Agreement or available
at law or in equity shall be exercisable by the Secured Party;   (c)   all
rights to compel performance of the License Agreement shall be exercisable by
the Secured Party (although we shall remain liable to perform all the
obligations assumed by us under the License Agreement); and   (d)   all rights,
interests and benefits whatsoever accruing to or for the benefit of ourselves
arising from the License Agreement belong to the Secured Party and no changes
may be made to the terms of the License Agreement, nor may the License Agreement
be terminated, without the Secured Party’s prior written consent.

 



--------------------------------------------------------------------------------



 



You are hereby authorized and instructed, without requiring further approval
from us, to provide the Secured Party with such information related to the
License Agreement as it may from time to time request and to send it copies of
all notices issued by you under the License Agreement to the Secured Party, as
well as to us.

These instructions may not be revoked, nor may the terms of the License
Agreement be amended, varied or waived without the prior written consent of the
Secured Party.

Yours faithfully,

For and on behalf of

VERNALIS DEVELOPMENT LIMITED

 



--------------------------------------------------------------------------------



 



Exhibits to Security Deed

EXHIBIT C

POWERS OF RECEIVER

General.



  (a)   Each Receiver has, and is entitled to exercise, all of the rights,
powers and discretions set out below in this Exhibit D in addition to those
conferred by the Act on any receiver appointed under the Act;     (b)   If there
is more than one Receiver holding office at the same time, each Receiver may
(unless the document appointing him states otherwise) exercise all of the powers
conferred on a Receiver under this Security Deed individually and to the
exclusion of any other Receivers;     (c)   Each Receiver has all the rights,
powers and discretions set out in schedule 1 to the Insolvency Act 1986 (Eng.);
and     (d)   A Receiver who is an administrative receiver of the Grantor has
all the rights, powers and discretions of an administrative receiver under the
Insolvency Act 1986 (Eng.).

Possession. Receiver may take immediate possession of, get in and collect any of
the Collateral.

Protection of Assets. A Receiver may do all acts which the Grantor might do in
the ordinary conduct of its business as well for the protection as for the
improvement of the Collateral, in each case as he may think fit.

Employees. A Receiver may appoint and discharge managers, the officers, the
Secured Party, accountants, servants, workmen and others for the purposes of
this Security Deed upon such terms as to remuneration or otherwise as he may
think proper and discharge any such persons appointed by the Grantor.

Borrow Money. A Receiver may raise and borrow money either unsecured or on the
securing of any of the Collateral either in priority to the security constituted
by this Security Deed or otherwise and generally on any terms and for whatever
purpose he thinks fit. No person lending that money shall be concerned to
enquire as to the propriety or purpose of the exercise of that power or to check
the application of any money so raised or borrowed.

Sale of Assets. Subject to the provisions of Clause 10.2 of the Loan Agreement,
a Receiver may sell, exchange, convert into money and realise any of the
Collateral by public auction or private contract and generally in any manner and
on any terms that he thinks proper. The consideration for any such transaction
may consist of cash, debentures or other obligations, shares, stock

 



--------------------------------------------------------------------------------



 



or other valuable consideration and any such consideration may be payable in a
lump sum or by instalments spread over such period as he thinks fit.

Compromise. A Receiver may settle, adjust, refer to arbitration, compromise and
arrange any claims, accounts, disputes, questions and demands with or by any
person who is or claims to be a creditor of the Grantor or relating in any way
to any of the Collateral.

Legal Actions. A Receiver may bring, prosecute, enforce, defend and abandon all
actions, suits and proceedings in relation to any of the Collateral that may
seem to him to be expedient.

Receipts. A Receiver may give valid receipts for all moneys and execute all
assurances and things that may be proper or desirable for realising any of the
Collateral.

Other Powers

Any Receiver may:

do all other acts and things which he may consider desirable or necessary for
realising any of the Collateral or incidental or conducive to any of the rights,
powers or discretions conferred on a Receiver under or by virtue of this
Security Deed;

exercise in relation to any of the Collateral all the powers, authorities and
things which he would be capable of exercising if he were the absolute
beneficial owner of the same, and

and may use the name of the Grantor for any of the above purposes.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.1(a)(ii)

ORGANIZATIONAL INFORMATION

                                          Chief             Organization  
Executive Office Grantor’s   Type of   Jurisdiction of   Identification   and
Full Legal Name

--------------------------------------------------------------------------------

  Organization

--------------------------------------------------------------------------------

  Organization

--------------------------------------------------------------------------------

  Number

--------------------------------------------------------------------------------

  Notice Address

--------------------------------------------------------------------------------

VERNALIS DEVELOPMENT
  Limited   England and Wales     2600483     Chief Executive Office:
LIMITED
  Liability
Company                
 
                   

                  Notice Address:
 
                   

                  Vernalis Development Limited
 
                   

                  Oakdene Court
 
                   

                  613 Reading Road
 
                   

                  Winnersh
 
                   

                  Wokingham
 
                   

                  RG41 5UA
 
                   

                  United Kingdom
 
                   

                  Attention: Head of Legal

                  Affairs/Chief Financial Officer
 
                   

                  Telecopy: 0118-989-98300

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.1(a)(iii)

OTHER NAMES OF GRANTOR

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.1(a)(iv)

CHANGES IN ORGANIZATIONAL INFORMATION AND STRUCTURE

Changes in Name:

      Date of Change

--------------------------------------------------------------------------------

  Description of Change

--------------------------------------------------------------------------------

 
   

Changes in Jurisdiction of Organization:

      Date of Change

--------------------------------------------------------------------------------

  Description of Change

--------------------------------------------------------------------------------

 
   

Changes in Chief Executive Office:

      Date of Change

--------------------------------------------------------------------------------

  Description of Change

--------------------------------------------------------------------------------

 
   

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.1(a)(v)

FILING OFFICES

Recorder of Deeds, District of Columbia

Companies House, London, England

 